Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 1 of 62

 

From: Christopher J Stanley (CENSUS/OCIA FED) [christopher.j.stanley@census.gov]

Sent: 6/2/2020 8:46:42 PM

To: Grossman, Beth (Federal) [pgrossman@doc.gov]; VanHanswyk, Beth (Federal) [b>VanHani@doc.gov]; Cannon,
Michael (Federal) [MCannon@doc.gov]

cc: Foti, Anthony (Federal) [AFoti@doc.gov]; Ahmad, Ali M [ali.m.ahmad@census.gov]; Brebbia, Sean (Federal)
[SBrebbia@doc.gov]; Walsh, Michael (Federal) [MWalsh@doc.gov]; Olson, Stephanie (Federal) [SOlson@doc.gov]

Subject: Fw: HEROES Act TA

Attachments: OLL20508.docx; OLL20508. pdf

CONFIDENTIAL - PRIVILEGED

HSGAC Chairman Johnson's staff has asked for technical assistance on the language passed by the House in the
Heroes Act. Can we get this into that process, please?

 

 

 

Please let me know if you need anything else from me for this request.

Chris Stanley, Chief
Office of Congressional and Intergovernmental Affairs
U.S. Census Bureau

census.gov | @uscensusbureau

 

Shape your future. START HERE > 2020census.gov

 

 

From: Spino, Daniel (HSGAC) <Daniel_Spino @hsgac.senate.gov>

Sent: Tuesday, June 2, 2020 2:59 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Subject: HEROES Act TA

Hey Chris,

Hope you are doing well. Sorry for the delay on this. | was wondering if the Bureau could provide TA on the
HEROES Act Census text | attached. We appreciate any advice or insight you can provide.

Thanks
-Dan

DOC 0015123

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 2 of 62

 

From: Albert.E.Fontenot@census.gov [Albert.E.Fontenot@census.gov]
Sent: 7/28/2020 7:55:07 PM
To: Kathleen M Styles (CENSUS/ADDC FED) [kathleen.m.styles@census.gov]; Deborah Stempowski (CENSUS/ADDC FED)

[Deborah.M.Stempowski@census.gov]; Erika H Becker Medina (CENSUS/ADDC FED)
{Erika.H.Becker.Medina@census.gov]; James L Dinwiddie (CENSUS/ADDC FED) [JJames.L.Dinwiddie@census.gov]
Subject: Fwd: REVIEW ASAP - OMB passback on statement
Attachments: Director Dillingham prepared statement edit for OMB clearance - EDITS.docx; ATTOOO01.htm

Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell: Pl |

 

Sent from my iPhone

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)" <christopher.j.stanley@census.gov>

Date: July 28, 2020 at 3:35:26 PM EDT

To: "Albert E Fontenot (CENSUS/ADDC FED)" <Albert.E.Fontenot@census.gov>, "Ali Mohammad Ahmad
(CENSUS/ADCOM FED)" <ali.m.ahmad@census.gov>, "Ron S Jarmin (CENSUS/DEPDIR FED)"
<Ron.S.Jarmin@census.gov>, "Benjamin J Page (CENSUS/CFO FED)" <benjamin.j.page@census.gov>

Ce: "Alan Lang (CENSUS/OCIA FED)" <alan.lang@census.gov>, "Steven K Smith (CENSUS/DEPDIR
FED)" <steven.k.smith@census.gov>, "Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: REVIEW ASAP - OMB passback on statement

DRAFT - DELIBERATIVE

Can you please review? We probably should discuss briefly with Steve before | turn it back in.
Highlights: "and a timely delivery of quality data" added to the paragraph on the supplemental request.
Recommended edit "a delivery of the data as expeditiously as possible" - Ali, that’s in line with how we

discussed it in the prep, right?

Timing - bolded added: "The Census Bureau is working to complete data collection as soon as possible, as it
strives to comply with the law and statutory deadlines." Maybe we simply ask to remove that last part or
come up with a softer way to say it.

Education strongly objects to the FERPA paragraph. There is a lengthy comment. Maybe this is an in for the
right people to reach out to Ed again and ask for more help on this. | think we need to accept to edits on this.

DOC 0015469
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 3 of 62

 

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 2:54 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Subject: FW: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Attached is OMB’s passback. Please note from below that these comments have been approved by policy
officials. Let me know how you would like to respond.

Thanks,
Jennifer

From: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Sent: Tuesday, July 28, 2020 2:49 PM

To: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Cc: Ventura, Alexandra EOP/OMB <Alexandra_Ventura@omb.eop.gov>
Subject: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Here are all the comments | received. Please nate that all of the Commerce Branch edits have been approved by our
policy officiais and should be treated accordingly. We are also supportive of the change proposed by ED. Please let me
know ASAP how Commerce responds.

Thanks

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 12:50 PM

To: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Ce: Ventura, Alexandra EOP/OMB <Alexandra Ventura@omb.eop.gov>
Subject: RE: FOR OMB Clearance - Census 7/29 testimony

Importance: High

 

Oscar,

Our GC’s office asked for this change to be made to the testimony. | know the timing issue is a matter that has been
discussed, so | wanted to get this to you now instead of waiting to see the passback. Please see page 2 of the attached
testimony for the following edit:

The Census Bureau is working to complete data collection retaterthan Octeber 21,2026 as soon as possible, and the
operational leadership of the 2020 Census will continue to determine the pace . and make decisions about field
operations based on the latest data and Federal, state and local public health guidance.

   

Please let me know if making this change will be problematic.

Thank you,
Jennifer

DOC 0015470
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 4 of 62

From: Lucas, Jennifer (Federal)

Sent: Tuesday, July 28, 2020 9:17 AM

To: (Oscar _Gonzalez@omb.eop.gov)

Ce: ‘alexandra_ventura@omb.eop.gov'

Subject: FOR OMB Clearance - Census 7/29 testimony
importance: High

 

Attached for OMB clearance is the draft Census testimony for the House Oversight and Reform Committee hearing
tomorrow on counting the 2020 Census.

Thanks,
Jennifer

Jennifer B. Lucas

Office of the Assistant General Counsel
for Legislation and Regulation
Department of Commerce
202-482-0445

JLucas@doc.gov

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may
be confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you
have received this message in error, are not a named recipient, or are not the employee or agent responsible for
delivering this message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or
reproduction of this message or its contents is strictly prohibited. Please notify us immediately that you have received
this message in error, and delete the message.

DOC 0015471
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 5 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

Prepared Statement of

DR. STEVEN DILLINGHAM

DIRECTOR
U.S. CENSUS BUREAU
U.S. DEPARTMENT OF COMMERCE
Before the House Oversight and Reform Committee

U.S. House of Representatives

July 29, 2020

Chairwoman Maloney, Ranking Member Comer, and members of the Committee, I am honored
to be with you today. I would like to congratulate Ranking Member Comer on his recent
appointment. I appreciate the support of Congress and this Committee’s commitment to a
successful 2020 Census.

The U.S. Census Bureau is a nonpartisan government agency, and the principal Federal statistical
agency. We conduct -our work in accordance with federal laws, regulations, policies, and
applicable court rulings. We do not set policy, nor do we control the use of its data products.
The Census Bureau will always maintain the highest standards of scientific integrity and
transparency about the data we produce.

Ultimately, our ability to produce any data is dependent upon successful completion of those
data collection operations, which face significant challenges in the coming weeks. Meeting and
overcoming those challenges is our top priority at this time. The women and men of the Census
Bureau have undertaken extraordinary efforts during this unprecedented time of a deadly
pandemic to keep the 2020 Census on track and prepare for expanded field operations across the
nation to count all who have not yet responded. In addition, we continue to collect data for our
vital economic and household surveys and to produce new innovative data to help measure the
impact of the pandemic and our economic recovery. The Census Bureau, the estimated half
million term employees who soon will be assisting the 2020 Census, the almost 400,000
partnering organizations reaching into all communities, and all members of Congress who
continue to support the decennial census with resources and member outreach, deserve the
highest praise.

Presidential Memorandum

In response to the July 21, 2020, Presidential Memorandum, -Census Bureau has begun to
examine and report on methodologies available to “provide information permitting the President,
to the extent practicable, to exercise the President’s discretion to carry out the policy” of “the
exclusion of illegal aliens from the apportionment base, to the extent feasible and to the
maximum extent of the President’s discretion under the law,” as cited in the President’s
memorandum. On Friday, July 24, 2020, I directed the Deputy Director and Chief Operating
Officer to establish a working group of expert career staff at the Census Bureau to examine
potential methodologies for the collection and development of data that might be used for this
purpose. That work is now underway.

[PAGE \* MERGEFORMAT ]

DOC 0015472
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 6 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

To be clear, this does not change the Census Bureau’s plans for field data collection across the
nation. Our data collection operations, our outreach efforts, and all the field work on which we
brief the chair’s and the ranking member’s staffs weekly are not affected by the Memorandum.
We will continue full steam ahead with our mission of counting every person, counting them
once, and counting them in the right place. In fact, this is spelled out in the Presidential
Memorandum itself, which notes: “The Secretary shall also include 1n that report information
tabulated according to the methodology set forth in Final 2020 Census Residence Criteria and
Residence Situations,” which was published in the Federal Register in 2018.

Supplemental Request

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House
Office of Management and Budget recently submitted a supplemental request of $1 billion for
the 2020 Census. This funding would allow for supplemental hiring, pay incentives, additional
advertising and replenished contingency funding to provide needed flexibility as the Census
Bureau conducts its largest component of the field operation, Nonresponse Follow-up. This
flexibility is critical to helping us operate in the midst of an unprecedented public health crisis,
including accelerated efforts to complete our field data collection as quickly, and safely as
possible, while ensuring a complete and accurate count and a timely delivery of quality data.

 

 

Since the suspension of field operations in mid-March, the Census Bureau has continually
assessed our operational plans, taking into account Federal, state and local guidance, and the
status of COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing
rigorous analysis led to a phased restart that began in May, and a soft launch of the Nonresponse
Follow-up operation that began early in a number of area census offices in mid-July. The
supplemental request is an extension of our effort to ensure we are ready to adapt to challenges
in the environment.

The Census Bureau is working to complete data collection ne-later-ihan- Geieher 34-202Uas soon
ag possible, as i strives fo comply with the law and siattory deadlines. and-the-operational

 

beadens dap ee the 202 Consus — €GRUnHE te delormine Abe Freee and make deci SSIES eben

 

Self-Response Success and the Status of Operations

Despite the challenges of the COVID-19 pandemic, the 2020 Census self-response has been a
tremendous success. We are now at a 62.5 percent response rate, with more than 92 million
households counted. We expect this rate will continue to increase as we approach the official
start of Nonresponse Follow-up and will continue until it ends. The safe, secure, and easy
internet response option has allowed people to quickly respond using a computer, tablet, or smart
phone. More than 79 million households have chosen to respond using the internet, and our
response system has not had a single minute of down time since we first invited people to
respond online on March 12, 2020.

Of course, no matter how easy and safe the internet option is, we expected that some people
would prefer or need other options. Accordingly, we also employed easy paper and telephone

[PAGE \* MERGEFORMAT ]

DOC 0015473

 

_-~-~| Commented [A1]: From OMB Commerce Branch:

Recommend edit, as the supplemental request Included 550
million for additional advertising.

 

 

| Commented [A2]: OMB Commerce Branch edits.

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 7 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

options. So far nearly 18 million households have responded using a paper form, and another 1.4
million have chosen to respond by phone.

All forms of self-response continued during our recent suspension of operations in the field that
involved close human interactions. There were some difficulties staffing our call centers and
Paper Data Capture Centers due to the pandemic, but we have implemented processes and
procedures to overcome those challenges safely. We successfully sent up to five mailings and an
additional mailing to areas where post office boxes are the only mailing addresses. A sixth
mailing was added in response to the COVID-19 pandemic. It began on July 22, and is designed
to reach approximately 34 million nonresponding households.

Update Leave Operation
Update Leave, our operation to hand-deliver packets to housing units that do not receive regular

mail service had to be suspended in March. We began resuming this work in May. The Update
Leave operation is now 99.6 percent completed, with the remaining areas located primarily on
tribal lands that have limited or no access due to the pandemic. We are closely coordinating with
those tribal governments to ensure a complete and accurate count. In sum, nearly every
household in the country has received their invitation to respond.

Counting College Students

We are undertaking a new special operation to ensure a complete and accurate count of college
students. The Census Residence Criteria, finalized in 2018, requires that college students be
counted where they live or stay most of the time on April 1 of the Census year, and that means in
many cases on the college campus or in the campus town. On-campus students are already well
covered in our Group Quarters operation, where the institutions are providing us the information

trom administrative records or a listing.

To better count those students who live off campus, we are asking universities for the records
they have for off-campus students. On June 17, Census Bureau staff began contacting college
administrators to ask for administrative records with the addresses of the off-campus students. I
also sent a letter to college and university presidents across the nation to ask their support in
having their staff provide these vital records. This information is critical to help us with
challenges stemming from the virus and ensures that students are counted in the right place.

  
    
 

  
  

 

We undersiand that Congr

is considermie lepisiauion, which passed the

  

    

sth

 

o

(FERPA) may not allow colleges and universities to he

 

Bureau will protect the privacy of students in this regard, as we do with all sensitive protected
data. Strong privacy protections in the law apply to any personal information we receive,
whether from respondents directly, or from records from universities and government agencies,
or from other sources. It is critical that we receive this information as soon as possible. |

Nonresponse Follow-up
The largest component of our field operation, Nonresponse Follow-up, has begun. We
implemented a soft launch in a selected areas where we could do so safely to effectively launch

[PAGE \* MERGEFORMAT ]

DOC 0015474

 

|

| about the paragraph on page 3 af the testimony dealing

Commented [A3]: From ED: We are very concerned

with counting college students. ED does not believe that
legislation is required to enable colleges to provide the
Census Bureau with the information that it needs to carry
out the 2020 Census and that legislation may, intentionally
or not, undermine the Family Educational Rights and Privacy
Act (20 U.S.C. 1232). In this context, FERPA’s “directory
information” exception to.consent would apply — colleges
and universities that have designated off-campus addresses
as directory information in public notices (with the option of
students to opt-out), would be able to provide such address
information to the Census. We have; and: continue tobe
willing to, work with the Census and: colleges and
Universities to provide clarification to particular questions
and situations that may arise.

Jo the extent that there may be “confusion among some
institutions”, the correct response is for ED-and the Census
Bureau to continue to provide accurate information to
those institutions as we have both been doing for the past
several months. itis inappropriate for officials of the
Executive Branch to suggest that it is up: to the Legislative
Branch to “alleviate confusion’: when the Executive Branch
has the capacity — and the responsibility = to do that. ED
also has significant technical and substantive concerns with
the language in the HEROES Act and does not want
congressional testimony to be construed as broad Executive
acceptance of that language:

We recommend that the paragraph in question be deleted
altogether, given the lack of time available to negotiate a
better statement before tomorrow's hearing, or at the very
least, revised to read as shown.

in addition; the witness should be instructed not to indicate
in response to: questions that may arise at the hearing, that

he, the Census Bureau, the Department af Commierce, or

 

 

the Administration, favors legislative action on this issue.
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 8 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

systems and get a head start on the operation. The first six Area Census Offices (ACOs) began
work on July 16, and six more began July 23. We have hired 14,700 staff so far in these offices.

On July 30, an additional 35 ACOs are scheduled to begin this work. Also, we are announcing
this week that 40 more ACOs will start work early in a third group of soft launch locations,
beginning on August 6. The rest are scheduled to begin on August 11.

We are announcing this week two supplemental initiatives during Nonresponse Follow-up to
increase self-response. In September we will be sending a seventh mailing including an
additional questionnaire to the lowest responding tracts. Plans for the seventh mailing are being
developed based on continued self-response rates and early Nonresponse Follow-up results.
Also, census takers will attempt to contact some households by phone. Details for both the
seventh mailing and phone contact strategy are being finalized, and we will be pleased to share
more details with the committee soon.

For further messaging, the Census Bureau is beginning a new email campaign in low responding
areas. Emails will go to all households that the Census Bureau has contact information for in
census block groups with a response rate lower than 50 percent. More than 20 million
households are expected to recetve these emails. We are continuing to review the use of SMS
text messages and will make an announcement prior to deploying that outreach.

Health and Safety of Census Bureau Staff and the American Public

Our commitment throughout the 2020 Census is to protect every employee and the American
people during interactions among staff and with the public. Personal protective equipment
(PPE), specific training, and expectations that staff maintain social distancing in interactions with
others are key in our commitment to protect people’s health during this pandemic. We require
census employees who have public interactions to wear a face mask regardless of geographic
location.

We have acquired more than 41 million items of PPE for use by our office and field staff. This
includes 2.4 million masks, 14.4 million individual gloves, 21.4 million individual disinfectant
wipes, 3.6 million individual hand sanitizer bottles for field staff use, and 48,000 gallons of hand
sanitizer for use in census facilities. The need for additional purchases is being assessed.

Hiring

For staffing, we have nearly three million applicants available for consideration as temporary
census workers, and we continue receiving about 1,500 new applicants each day. This deep pool
permits us to fill needed positions to conduct the 2020 Census. Our 248 Area Census Offices are
finishing up the hiring process for the approximate 500,000 temporary census workers. To date,
more than 900,000 job offers have been accepted. This large number of offers is needed to cover
attrition. These individuals are in various stages of the hiring process. Approximately 700,000
have completed fingerprinting, and 500,000 have passed the background check and are readying
for onboarding as employees.

We continue working to overcome hiring and onboarding challenges caused by the pandemic.
Unlike prior censuses, concern with the pandemic is estimated to increase the number of no

shows to traming sessions, as well as the number of employees who complete training but

[PAGE \* MERGEFORMAT ]

DOC 0015475
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

decline to show up for work. It is too early to measure a trend, but so far deployment numbers
are lower than expected. Furthermore, many times our m-person onboarding sites have been
closed at the last minute due t to lecal pandemic related conditions, ae trainees to be

Page 9 of 62

 

 

currently required bs

We will provide an updated analysis in the coming weeks as more offices begin the Nonresponse
Follow-up operation. To overcome these challenges, the ACO managers are inviting
significantly more people to trainings so that the net number of trained individuals is sufficient
for field work. Also, the ACOs will continue to conduct replacement trainings on an ongoing
basis to ensure the non-response follow-up operation is fully staffed. The Census Field
Supervisors will offer more phone support to trainees to help those whe need more training on
using the smartphone enumeration device. Currently, we are recruiting additional applicants in
specific geographies to ensure we have enough qualified workers in these areas. To help with
onboarding, we are extending the times for fingerprinting sites so that replacement hires can be
cleared more quickly in order to attend training sessions.

Partnership Work to Promote Response

Our active partnership efforts have been vital to promote the 2020 Census, especially as we
adjust for the pandemic. With nearly 400,000 local partners across the country, we are working
with local and regional partners, including Complete Count Committees, local and state
governments, community leaders, and organizations geared toward hard-to-count populations.
When I was last before the committee in February, we had 266,000 partners. The ambitious goal
of 300,000 was achieved before March and exceeds the 257,000 by the completion of the 2010
Census. These trusted community voices amplify our outreach work and persuade hard-to-count
populations to respond to the 2020 Census.

Due to the COVID-19 pandemic, partnership staff generally were restricted to virtual outreach
from mid-March until early June. Partnership specialists recerved detailed guidance during this
period on how to conduct outreach trom home and how to encourage partners to host virtual
events. Events have included Create-a-Thons to develop tailored messaging for specific areas
and groups, town halls, conference calls, webinars, and other virtual events hosted by our
partners. Local governments and other partners are including 2020 Census messaging during
COVID-19 meetings and news conferences to repeat the message that the easiest and safest way
to be counted in the 2020 Census is to self-respond from home, eliminating the need to speak
with a census taker in-person. Staff are working with partners to conduct car parades in many
hard-to-count neighborhoods with low Internet availability. We are shipping 2020 Census
promotional materials directly to partners, including for use at food distribution centers.

In-person events are now allowed with appropriate precautions and compliance with state and
local guidelines, including required face coverings and social distancing and limits on the
number of attendees. Partnership staff are supporting the Mobile Questionnaire Assistance
(MQA) operation. We had to delay and scale back this operation due to the pandemic, but now
partnership staff are working to identify MQA sites where people go when they leave home, such
as grocery stores, pharmacies, and other places with essential services. In most instances, these
MOQA sites are outdoors, and they adhere to local, state and federal health and safety guidelines.

[PAGE \* MERGEFORMAT ]

DOC 0015476

Recommend edit. requirements or ok
conditions prevent this from occurring in the future, it may.
be better to refer to this practice as “currently required, ®
rather than strictly “necessary.””

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 10 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We have great stories and examples of successful partnership work in local areas across the
country. Here are just a few examples of the ongoing outreach:

* A number of partners in New York City are actively promoting the census, including
Mobile Questionnaire Assistance events at Tompkins Square Greenmarket the Grand
Street Guild meal distribution with Chairwoman Maloney.

* Students in Hopkins County, Kentucky, in Ranking Member Comer’s district created
2020 Census PSAs.

¢ Firefighters from seven cities across Georgia competed in a video challenge. The contest
highlighted the importance of 2020 Census data that helps determine federal funding for
public safety and emergency management teams, and it encouraged Georgia residents to
fill out their census forms.

* In Rochester, New York, Mayor Lovely A. Warren directed city officials to mail five
facemasks to every address within the city limits, and the mailing mcluded census
messaging encouraging residents to complete the 2020 questionnaire.

¢ More than 200,000 census flyers were delivered this month to twenty different Latino
Grocery Stores in Santa Clara County, California. The printed material was distributed by
the store clerks at checkout.

* Hundreds of people participated in the Voces de la Frontera Bike/Car Caravan in
Milwaukee, Wisconsin, this week. Voces de 1a Frontera is a membership-based
community organization led by low-wage workers, immigrants, and youth. Cyclists and
cars drove through low-response areas in Milwaukee. This weekly event will continue
into the fail to highlight the importance of Census.

¢ In Chicago, Mayor Lori Lightfoot recently recruited 33-year-old Adam Hollingsworth
("the Census Cowboy”) and his horse "Robin" to ride through the 10 communities in the
city with the lowest census response rates to encourage residents to respond to the 2020
Census. Lightfoot compared it to using the Bat-Signal in the fictional city of Gotham.

Our national partners continue to work with us and do great work. Since June 1, our staff have
been supporting partners who are doing direct service and performing in-person work. Examples
include national food distribution efforts, providing partners and communities with 43,000
grocery tote bags; 500 drawstring backpacks; more than 27,000 print materials; 7,500 pens;
5,000 reusable water bottles; more than 5,000 fans; and 32,000 chip clips.

Last weekend we conducted our second 2020 Census Faith Community Weekend of Action.
Faith leaders across the country encouraged their congregations to respond to the census with
messaging emphasizing that the census is important, easy, and safe. Many partners such as The
United Way, Walmart, and Starbucks, to name just a few, are sharing these messages to their
members, employees, and customers. Facebook recently launched its second notification
promoting the importance of responding, linking directly to our website 2020Census.gov, and
encouraging people to share the message with their friends. We are seeing dramatic results.

The Statistics in Schools Program, and our web and social media work are also at full throttle.
We are engaging school districts around the country as they reach out to parents and students to

[PAGE \* MERGEFORMAT ]

DOC 0015477
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 11 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

adapt this program to the current environment, all while promoting participation in the 2020
Census.

Last week, I was honored to provide a video address to the national conference of the Veterans
of Foreign Wars, thanking them for their service and encouraging their efforts to promote the
2020 census and self-responses.

Expanding and Extending the 2020 Census Integrated Communications Campaign

In the face of the pandemic and other challenges, we expanded the Integrated Communications
Contract from $500 million to $700 million, and the media buy increased from $323.5 million to
$383.4 million. This expansion enables us to continue our advertising and communications
efforts through the summer and into the fall. Along with TV, radio, and print, we are employing
extensive digital advertising and driving conversations on social media outlets, targeting the
messaging to low-responding areas and populations.

Back in March, the Census Bureau was one of the first organizations to develop advertising
sensitive to the current environment. We extended what we call the “motivation phase” of the
campaign until August, to get as many people as possible to respond to the Census. We are
currently in the middle of our “July Push” for self-response, for which we created new
advertising. And we have increased our media spend with local advertising in every part of the
country, incliding rural and other areas with low response rates. Beginning August 11, and
running through the end of September, we will run advertising in areas with the lowest response
rates and where nonresponse workloads are heaviest.

In early August, the national campaign will inform the country that we soon will be knocking on
doors in the Nonresponse Follow-up operation. The advertisements were redesigned to show our
enumerators in masks and practicing social distancing. The messages will remind everyone that
it is not too late to respond.

All components of the communications and partnership program are being leveraged to amplify
our messaging. Our earned media teams are targeting priority areas emphasized in the paid
media strategy. Approaches include localized media outreach focused on diverse mass,
multicultural, and hard-to-count audiences. We are creating customized detailed response rate
media materials, leveraging local trusted voices for interviews, conducting radio and satellite
media tours with our national and regional spokespeople, and hosting multicultural media
briefings and press conferences for reaching hard-to-count audiences and populations.

Your outreach to constituents, collaboration with partners, and affirmation of the importance of
2020 Census are making a ditference. As trusted voices in your communities, you amplify our
message -- participating in the 2020 Census is safe, easy, and important. As you engage
constituents and partners, please emphasize that the Census Bureau is legally required to keep all
responses strictly confidential. We do so not only as a matter of law, but also as a matter of
organizational culture and professional practice.

[PAGE \* MERGEFORMAT ]

DOC 0015478
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 12 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We are leaving no stone unturned in our communications, partnerships, operations, and
continuing efforts to count the nation’s population, despite our challenging environment. Key to
success is Congress’ continued support. We appreciate your strong support for 2020 Census
programs and operations, and the fact that almost all Members are actively engaged as 2020
Census Congressional Partners. The Census Bureau, our many 2020 Census partners and
stakeholders, and all communities across the nation thank you. We look forward to our continued
work together in accomplishing our shared mission of conducting a complete and accurate count.

[PAGE \* MERGEFORMAT ]

DOC 0015479
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 13 of 62

 

From: Albert E Fontenot (CENSUS/ADDC FED) [/O=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
(FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=6542D1900C5SD4A8FAEF2F9F58B607ED0-FONTENOT, A]

Sent: 7/28/2020 7:55:08 PM

To: Kathleen M Styles (CENSUS/ADDC FED) [kathleen.m.styles@census.gov]; Deborah Stempowski (CENSUS/ADDC FED)
[Deborah.M.Stempowski@census.gov]; Erika H Becker Medina (CENSUS/ADDC FED)
{Erika.H.Becker.Medina@census.gov]; James L Dinwiddie (CENSUS/ADDC FED) [James.L.Dinwiddie@census.gov]

Subject: Fwd: REVIEW ASAP - OMB passback on statement

Attachments: Director Dillingham prepared statement edit for OMB clearance - EDITS.docx; ATTOOO01.htm

Al

Albert E. Fontenot Jr.
Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell Pll

 

 

 

 

Sent from my iPhone

Begin forwarded message:

From: "Christopher J Stanley (CENSUS/OCIA FED)" <christopher.j.stanley@census.gov>

Date: July 28, 2020 at 3:35:26 PM EDT

To: "Albert E Fontenot (CENSUS/ADDC FED)" <Albert.E.Fontenot@census.gov>, "Ali Mohammad Ahmad
(CENSUS/ADCOM FED)" <ali.m.ahmad@census.gov>, "Ron S Jarmin (CENSUS/DEPDIR FED)"
<Ron.S.Jarmin@census.gov>, "Benjamin J Page (CENSUS/CFO FED)" <benjamin.j.page@census. gov>

Ce: "Alan Lang (CENSUS/OCIA FED)" <alan.lang@census.gov>, "Steven K Smith (CENSUS/DEPDIR
FED)" <steven.k.smith@census.gov>, "Michael John Sprung (CENSUS/DEPDIR FED)"
<michael.j.sprung@census.gov>

Subject: REVIEW ASAP - OMB passback on statement

DRAFT - DELIBERATIVE

Can you please review? We probably should discuss briefly with Steve before | turn it back in.
Highlights: “and a timely delivery of quality data" added to the paragraph on the supplemental request.
Recommended edit "a delivery of the data as expeditiously as possible" - Ali, that's in line with how we

discussed it in the prep, right?

Timing - bolded added: "The Census Bureau is working to complete data collection as soon as possible, as it
strives to comply with the law and statutory deadlines." Maybe we simply ask to remove that last part or
come up with a softer way to say it.

DOC 0015480
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 14 of 62

Education strongly objects to the FERPA paragraph. There is a lengthy comment. Maybe this is an in for the
right people to reach out to Ed again and ask for more help on this. | think we need to accept to edits on this.

 

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 2:54 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.staniley@census.gov>
Subject: FW: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Attached is OMB’s passback. Please note from below that these comments have been approved by policy
officials. Let me know how you would like to respond.

Thanks,
Jennifer

From: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Sent: Tuesday, July 28, 2020 2:49 PM

To: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Ce: Ventura, Alexandra EOP/OMB <Alexandra_Ventura@omb.eop.gov>
Subject: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Here are all the comments | received. Please note that all of the Commerce Branch edits have been approved by our
policy officiais and should be treated accordingly. We are also supportive of the change proposed by ED. Please let me
know ASAP how Commerce responds.

Thanks

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 12:50 PM

To: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Ce: Ventura, Alexandra EOP/OMB <Alexandra Ventura@omb.eop.gov>
Subject: RE: FOR OMB Clearance - Census 7/29 testimony

Importance: High

 

 

Oscar,

Our GC’s office asked for this change to be made to the testimony. | know the timing issue is a matter that has been
discussed, so | wanted to get this to you now instead of waiting to see the passback. Please see page 2 of the attached
testimony for the following edit:

 

The Census Bureau is working to complete data collection netater-than-Geteber24,2020 as soon as possible, and the
operational leadership of the 2020 Census will continue to determine the t pace and make decisions about field
operations based on the latest data and Federal, state and local public health guidance.

Please let me know if making this change will be problematic.

Thank you,
Jennifer

DOC 0015481
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 15 of 62

From: Lucas, Jennifer (Federal)

Sent: Tuesday, July 28, 2020 9:17 AM

To: (Oscar_Gonzalez@omb.eop.gov)

Ce: ‘alexandra_ventura@omb.eop.gov'

Subject: FOR OMB Clearance - Census 7/29 testimony
Importance: High

 

Attached for OMB clearance is the draft Census testimony for the House Oversight and Reform Committee hearing
tomorrow on counting the 2020 Census.

Thanks,
Jennifer

Jennifer B. Lucas

Office of the Assistant General Counsel
for Legislation and Regulation
Department of Commerce
202-482-0445

JLucas@doc.gov

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may
be confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you
have received this message in error, are not a named recipient, or are not the employee or agent responsible for
delivering this message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or
reproduction of this message or its contents is strictly prohibited. Please notify us immediately that you have received
this message in error, and delete the message.

DOC 0015482
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

Prepared Statement of

DR. STEVEN DILLINGHAM

DIRECTOR
U.S. CENSUS BUREAU
U.S. DEPARTMENT OF COMMERCE
Before the House Oversight and Reform Committee

U.S. House of Representatives

July 29, 2020

Chairwoman Maloney, Ranking Member Comer, and members of the Committee, I am honored
to be with you today. I would like to congratulate Ranking Member Comer on his recent
appoimtment. I appreciate the support of Congress and this Committee’s commitment to a
successful 2020 Census.

The U.S. Census Bureau is a nonpartisan government agency, and the principal Federal statistical
agency. We conduct -our work in accordance with federal laws, regulations, policies, and
applicable court rulings. We do not set policy, nor do we control the use of its data products.
The Census Bureau will always maintain the highest standards of scientific integrity and
transparency about the data we produce.

Ultimately, our ability to produce any data is dependent upon successful completion of those
data collection operations, which face significant challenges in the coming weeks. Meeting and
overcoming those challenges 1s our top priority at this time. The women and men of the Census
Bureau have undertaken extraordinary efforts during this unprecedented time of a deadly
pandemic to keep the 2020 Census on track and prepare for expanded field operations across the
nation to count all who have not yet responded. In addition, we continue to collect data for our
vital economic and household surveys and to produce new innovative data to help measure the
impact of the pandemic and our economic recovery. The Census Bureau, the estimated half
million term employees who soon will be assisting the 2020 Census, the almost 400,000
partnering organizations reaching into all communities, and all members of Congress who
continue to support the decennial census with resources and member outreach, deserve the
highest praise.

Presidential Memorandum

In response to the July 21, 2020, Presidential Memorandum, -Census Bureau has begun to
examine and report on methodologies available to “provide information permitting the President,
to the extent practicable, to exercise the President’s discretion to carry out the policy” of “the
exclusion of illegal aliens from the apportionment base, to the extent feasible and to the
maximum extent of the President’s discretion under the law,” as cited in the President’s
memorandum. On Friday, July 24, 2020, I directed the Deputy Director and Chief Operating
Officer to establish a working group of expert career staff at the Census Bureau to examine
potential methodologies for the collection and development of data that might be used for this
purpose. That work is now underway.

[PAGE \* MERGEFORMAT ]

DOC 0015483

Page 16 of 62
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

To be clear, this does not change the Census Bureau’s plans for field data collection across the
nation. Our data collection operations, our outreach efforts, and all the field work on which we
brief the chair’s and the ranking member’s staffs weekly are not affected by the Memorandum.
We will continue full steam ahead with our mission of counting every person, counting them
once, and counting them in the right place. In fact, this is spelled out im the Presidential
Memorandum itself, which notes: “The Secretary shall also include in that report information
tabulated according to the methodology set forth in Final 2020 Census Residence Criteria and
Residence Situations,” which was published in the Federal Register in 2018.

Supplemental Request

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House
Office of Management and Budget recently submitted a supplemental request of $1 billion for
the 2020 Census. This funding would allow for supplemental hiring, pay incentives,
8 :_and replenished contingency funding to provide needed flexibility as the Census
Bureau conducts its largest component of the field operation, Nonresponse Follow-up. This
flexibility is critical to helping us operate in the midst of an unprecedented public health crisis,
including accelerated efforts to complete our field data collection as quickly, and safely as
possible, while ensuring a complete and accurate count : ives

    

 

 

 

 

Since the suspension of field operations in mid-March, the Census Bureau has continually
assessed our operational plans, taking into account Federal, state and local guidance, and the
status of COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing
rigorous analysis led to a phased restart that began in May, and a soft launch of the Nonresponse
Follow-up operation that began early in a number of area census offices in mid-July. The
supplemental request is an extension of our effort to ensure we are ready to adapt to challenges
in the environment.

The Census Bureau is working to complete data collection |

    

 

 

Self-Response Success and the Status of Operations

Despite the challenges of the COVID-19 pandemic, the 2020 Census self-response has been a
tremendous success. We are now at a 62.5 percent response rate, with more than 92 million
households counted. We expect this rate will continue to increase as we approach the official
start of Nonresponse Follow-up and will continue until it ends. The safe, secure, and easy
internet response option has allowed people to quickly respond using a computer, tablet, or smart
phone. More than 79 million households have chosen to respond using the internet, and our
response system has not had a single minute of down time since we first invited people to
respond online on March 12, 2020.

Of course, no matter how easy and safe the internet option is, we expected that some people
would prefer or need other options. Accordingly, we also employed easy paper and telephone

[PAGE \* MERGEFORMAT ]

DOC 0015484

Page 17 of 62

 

-~“| Commented [A1]: From OMB Commerce Branch:
| Recommend edit, as the supplemental request included $50
| million for additional advertising. i

 

 

 

aa 4 Commented [A2]: OMB Commerce Branch edits.

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

options. So far nearly 18 million households have responded using a paper form, and another 1.4
million have chosen to respond by phone.

All forms of self-response continued during our recent suspension of operations in the field that
involved close human interactions. There were some difficulties staffing our call centers and
Paper Data Capture Centers due to the pandemic, but we have implemented processes and
procedures to overcome those challenges safely. We successfully sent up to five mailings and an
additional mailing to areas where post office boxes are the only mailing addresses. A sixth
mailing was added in response to the COVID-19 pandemic. It began on July 22, and is designed
to reach approximately 34 million nonresponding households.

Update Leave Operation

Update Leave, our operation to hand-deliver packets to housing units that do not receive regular
mail service had to be suspended in March. We began resuming this work in May. The Update
Leave operation is now 99.6 percent completed, with the remaining areas located primarily on
tribal lands that have limited or no access due to the pandemic. We are closely coordinating with
those tribal governments to ensure a complete and accurate count. In sum, nearly every
household in the country has received their invitation to respond.

Counting College Students

We are undertaking a new special operation to ensure a complete and accurate count of college
students. The Census Residence Criteria, finalized in 2018, requires that college students be
counted where they live or stay most of the time on April 1 of the Census year, and that means in
many cases on the college campus or in the campus town. On-campus students are already well
covered in our Group Quarters operation, where the imstitutions are providing us the information
trom administrative records or a listing.

To better count those students who live off campus, we are asking universities for the records
they have for off-campus students. On June 17, Census Bureau staff began contacting college
administrators to ask for administrative records with the addresses of the off-campus students. I
also sent a letter to college and university presidents across the nation to ask their support in
having their staff provide these vital records. This information is critical to help us with
challenges stemming from the virus and ensures that students are counted in the right place.

 

 

  
 

 

  

 

— : vs sorentiosie [can assure vou that the Census
Bureau will protect the privacy of students in this regard, as we do with all sensitive protected
data. Strong privacy protections in the law apply to any personal information we receive,
whether from respondents directly, or from records from universities and government agencies,
or from other sources. It is critical that we receive this information as soon as possible.

 

 

Nonresponse Follow-up
The largest component of our field operation, Nonresponse Follow-up, has begun. We
implemented a soft launch in a selected areas where we could do so safely to effectively launch

[PAGE \* MERGEFORMAT ]

DOC 0015485

Page 18 of 62

 

 

Commented [A3]: From ED: We are very concerned

# about the paragraph on page 3 af the testimony dealing

A awith counting college students. ED does not believe that

: legislation is required to enable colleges to provide the

't Census Bureau with the information that it needs to carry

out the 2020 Census and that legislation may, intentionally
or not, undermine the Family Educational Rights and Privacy
Act (20 U.S.C. 1232). In this context, FERPA’s “directory
information” exception to.consent would apply — colleges
and universities that have designated off-campus addresses
as directory information in public notices (with the option of
students to opt-out), would be able to provide such address
information to the Census. We have; and: continue tobe
willing to, work with the Census and: colleges and
Universities to provide clarification to particular questions
and situations that may arise.

Jo the extent that there may be “confusion among some
institutions”, the correct response is for ED-and the Census
Bureau to continue to provide accurate information to
those institutions as we have both been doing for the past
several months. itis inappropriate for officials of the
Executive Branch to suggest that it is up: to the Legislative
Branch to “alleviate confusion’: when the Executive Branch
has the capacity — and the responsibility = to do that. ED
also has significant technical and substantive concerns with
the language in the HEROES Act and does not want
congressional testimony to be construed as broad Executive
acceptance of that language:

We recommend that the paragraph in question be deleted
altogether, given the lack of time available to negotiate a
better statement before tomorrow's hearing, or at the very
least, revised to read as shown.

in addition; the witness should be instructed not to indicate
in response to: questions that may arise at the hearing, that
he, the Census Bureau, the Department af Commierce, or
the Administration, favors legislative action on this issue.

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 19 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

systems and get a head start on the operation. The first six Area Census Offices (ACOs) began
work on July 16, and six more began July 23. We have hired 14,700 staff so far in these offices.

On July 30, an additional 35 ACOs are scheduled to begin this work. Also, we are announcing
this week that 40 more ACOs will start work early in a third group of soft launch locations,
beginning on August 6. The rest are scheduled to begin on August 11.

We are announcing this week two supplemental initiatives during Nonresponse Follow-up to
increase self-response. In September we will be sending a seventh mailing including an
additional questionnaire to the lowest responding tracts. Plans for the seventh mailing are being
developed based on continued self-response rates and early Nonresponse Follow-up results.
Also, census takers will attempt to contact some households by phone. Details for both the
seventh mailing and phone contact strategy are being finalized, and we will be pleased to share
more details with the committee soon.

For further messaging, the Census Bureau is beginning a new email campaign in low responding
areas. Emails will go to all households that the Census Bureau has contact information for in
census block groups with a response rate lower than 50 percent. More than 20 million
households are expected to receive these emails. We are continuing to review the use of SMS
text messages and will make an announcement prior to deploying that outreach.

Health and Safety of Census Bureau Staff and the American Public

Our commitment throughout the 2020 Census is to protect every employee and the American
people during interactions among staff and with the public. Personal protective equipment
(PPE), specific training, and expectations that staff maintain social distancing in interactions with
others are key in our commitment to protect people’s health during this pandemic. We require
census employees who have public interactions to wear a face mask regardless of geographic
location.

We have acquired more than 41 million items of PPE for use by our office and field staff. This
includes 2.4 million masks, 14.4 million individual gloves, 21.4 million individual disinfectant
wipes, 3.6 million individual hand sanitizer bottles for field staff use, and 48,000 gallons of hand
sanitizer for use in census facilities. The need for additional purchases is being assessed.

Hiring

For staffing, we have nearly three million applicants available for consideration as temporary
census workers, and we continue receiving about 1,500 new applicants each day. This deep pool
permits us to fill needed positions to conduct the 2020 Census. Our 248 Area Census Offices are
finishing up the hiring process for the approximate 500,000 temporary census workers. To date,
more than 900,000 job offers have been accepted. This large number of offers is needed to cover
attrition. These individuals are in various stages of the hiring process. Approximately 700,000
have completed fingerprinting, and 500,000 have passed the background check and are readying
for onboarding as employees.

We continue working to overcome hiring and onboarding challenges caused by the pandemic.
Unlike prior censuses, concern with the pandemic is estimated to increase the number of no

shows to training sessions, as well as the number of employees who complete training but

[PAGE \* MERGEFORMAT ]

DOC 0015486
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

decline to show up for work. It is too early to measure a trend, but so far deployment numbers
are lower than expected. Furthermore, many times our in-person onboarding sites have been
closed at the last minute due to local pandemic related conditions, requiring trainees to be
rescheduled at other locations on other days. Training 1 is now primarily online, bul

-to have a session in person with supervisors. |

 

 

We will provide an updated analysis in the comimg weeks as more offices begin the Nonresponse
Follow-up operation. To overcome these challenges, the ACO managers are inviting
significantly more people to trainings so that the net mumber of trained individuals is sufficient
for field work. Also, the ACOs will continue to conduct replacement trainmgs on an ongoing
basis to ensure the non-response follow-up operation is fully staffed. The Census Field
Supervisors will offer more phone support to trainees to help those who need more training on
using the smartphone enumeration device. Currently, we are recruiting additional applicants in
specific geographies to ensure we have enough qualified workers in these areas. To help with
onboarding, we are extending the times for fingerprinting sites so that replacement hires can be
cleared more quickly im order to attend training sessions.

Partnership Work to Promote Response

Our active partnership efforts have been vital to promote the 2020 Census, especially as we
adjust for the pandemic. With nearly 400,000 local partners across the country, we are working
with local and regional partners, including Complete Count Committees, local and state
governments, community leaders, and organizations geared toward hard-to-count populations.
When I was last before the committee in February, we had 266,000 partners. The ambitious goal
of 300,000 was achieved before March and exceeds the 257,000 by the completion of the 2010
Census. These trusted community voices amplify our outreach work and persuade hard-to-count
populations to respond to the 2020 Census.

Due to the COVID-19 pandemic, partnership staff generally were restricted to virtual outreach
from mid-March until early June. Partnership specialists received detailed guidance during this
period on how to conduct outreach from home and how to encourage partners to host virtual
events. Events have included Create-a-Thons to develop tailored messaging for specific areas
and groups, town halls, conference calls, webinars, and other virtual events hosted by our
partners. Local governments and other partners are including 2020 Census messaging during
COVID-19 meetings and news conferences to repeat the message that the easiest and safest way
to be counted in the 2020 Census is to self-respond from home, elimimating the need to speak
with a census taker in-person. Staff are working with partners to conduct car parades in many
hard-to-count neighborhoods with low Internet availability. We are shipping 2020 Census
promotional materials directly to partners, including for use at food distribution centers.

In-person events are now allowed with appropriate precautions and compliance with state and
local guidelines, including required face coverings and social distancing and limits on the
number of attendees. Partnership staff are supporting the Mobile Questionnaire Assistance
(MQA) operation. We had to delay and scale back this operation due to the pandemic, but now
partnership staff are working to identify MQA sites where people go when they leave home, such
as grocery stores, pharmacies, and other places with essential services. In most instances, these
MQA sites are outdoors, and they adhere to local, state and federal health and safety guidelines.

[PAGE \* MERGEFORMAT ]

DOC 0015487

Page 20 of 62

 

' Recommend edit. requirements or ok
' conditions prevent this from occurring in the future, it may.
| be better to refer to this practice as “currently required,”

' rather than strictly “necessary.””

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 21 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We have great stories and examples of successful partnership work in local areas across the
country. Here are just a few examples of the ongoing outreach:

* A number of partners in New York City are actively promoting the census, including
Mobile Questionnaire Assistance events at Tompkins Square Greenmarket the Grand
Street Guild meal distribution with Chairwoman Maloney.

* Students in Hopkins County, Kentucky, in Ranking Member Comer’s district created
2020 Census PSAs.

¢ Firefighters from seven cities across Georgia competed in a video challenge. The contest
highlighted the importance of 2020 Census data that helps determine federal funding for
public safety and emergency management teams, and it encouraged Georgia residents to
fill out their census forms.

¢ In Rochester, New York, Mayor Lovely A. Warren directed city officials to mail five
facemasks to every address within the city limits, and the mailing included census
messaging encouraging residents to complete the 2020 questionnaire.

¢ More than 200,000 census flyers were delivered this month to twenty different Latino
Grocery Stores in Santa Clara County, California. The printed material was distributed by
the store clerks at checkout.

* Hundreds of people participated in the Voces de la Frontera Bike/Car Caravan in
Milwaukee, Wisconsin, this week. Voces de la Frontera is a membership-based
community organization led by low-wage workers, immigrants, and youth. Cyclists and
cars drove through low-response areas in Milwaukee. This weekly event will continue
into the fall to highlight the importance of Census.

¢ In Chicago, Mayor Lori Lightfoot recently recruited 33-year-old Adam Hollingsworth
("the Census Cowboy”) and his horse "Robin" to ride through the 10 communities in the
city with the lowest census response rates to encourage residents to respond to the 2020
Census. Lightfoot compared it to using the Bat-Signal in the fictional city of Gotham.

Our national partners continue to work with us and do great work. Since Kine 1, our staff have
been supporting partners who are doing direct service and performing in-person work. Examples
include national food distribution efforts, providing partners and communities with 43,000
grocery tote bags; 500 drawstring backpacks; more than 27,000 print materials; 7,500 pens;
5,000 reusable water bottles; more than 5,000 fans; and 32,000 chip clips.

Last weekend we conducted our second 2020 Census Faith Community Weekend of Action.
Faith leaders across the country encouraged their congregations to respond to the census with
messaging emphasizing that the census is important, easy, and safe. Many partners such as The
United Way, Walmart, and Starbucks, to name just a few, are sharing these messages to their
members, employees, and customers. Facebook recently launched its second notification
promoting the importance of responding, linking directly to our website 2020Census.gov, and
encouraging people to share the message with their friends. We are seeing dramatic results.

The Statistics in Schools Program, and our web and social media work are also at full throttle.
We are engaging school districts around the country as they reach out to parents and students to

[PAGE \* MERGEFORMAT ]

DOC 0015488
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 22 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

adapt this program to the current environment, all while promoting participation in the 2020
Census.

Last week, I was honored to provide a video address to the national conference of the Veterans
of Foreign Wars, thanking them for their service and encouraging their efforts to promote the
2020 census and self-responses.

Expanding and Extending the 2020 Census Integrated Communications Campaign

In the face of the pandemic and other challenges, we expanded the Integrated Communications
Contract from $500 million to $700 million, and the media buy increased from $323.5 million to
$383.4 million. This expansion enables us to continue our advertising and communications
efforts through the summer and into the fall. Along with TV, radio, and print, we are employing
extensive digital advertising and driving conversations on social media outlets, targeting the
messaging to low-responding areas and populations.

Back in March, the Census Bureau was one of the first organizations to develop advertising
sensitive to the current environment. We extended what we call the “motivation phase” of the
campaign until August, to get as many people as possible to respond to the Census. We are
currently in the middle of our “July Push” for self-response, for which we created new
advertising. And we have increased our media spend with local advertising in every part of the
country, incliding rural and other areas with low response rates. Beginning August 11, and
running through the end of September, we will min advertising in areas with the lowest response
rates and where nonresponse workloads are heaviest.

In early August, the national campaign will inform the country that we soon will be knocking on
doors in the Nonresponse Follow-up operation. The advertisements were redesigned to show our
enumerators in masks and practicing social distancing. The messages will remind everyone that
it is not too late to respond.

All components of the communications and partnership program are being leveraged to amplify
our messaging. Our earned media teams are targeting priority areas emphasized in the paid
media strategy. Approaches include localized media outreach focused on diverse mass,
multicultural, and hard-to-count audiences. We are creating customized detailed response rate
media materials, leveraging local trusted voices for interviews, conducting radio and satellite
media tours with our national and regional spokespeople, and hosting multicultural media
briefings and press conferences for reaching hard-to-count audiences and populations.

‘Your outreach to constituents, collaboration with partners, and affirmation of the importance of
2020 Census are making a ditference. As trusted voices in your communities, you amplify our
message -- participating in the 2020 Census is safe, easy, and important. As you engage
constituents and partners, please emphasize that the Census Bureau is legally required to keep all
responses strictly confidential. We do so not only as a matter of law, but also as a matter of
organizational culture and professional practice.

[PAGE \* MERGEFORMAT ]

DOC 0015489
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 23 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We are leaving no stone unturned in our communications, partnerships, operations, and
continuing efforts to count the nation’s population, despite our challenging environment. Key to
success is Congress’ continued support. We appreciate your strong support for 2020 Census
programs and operations, and the fact that almost all Members are actively engaged as 2020
Census Congressional Partners. The Census Bureau, our many 2020 Census partners and
stakeholders, and all communities across the nation thank you. We look forward to our continued
work together in accomplishing our shared mission of conducting a complete and accurate count.

[PAGE \* MERGEFORMAT ]

DOC 0015490
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

Prepared Statement of

DR. STEVEN DILLINGHAM

DIRECTOR
U.S. CENSUS BUREAU
U.S. DEPARTMENT OF COMMERCE
Before the House Oversight and Reform Committee

U.S. House of Representatives

July 29, 2020

Chairwoman Maloney, Ranking Member Comer, and members of the Committee, I am honored
to be with you today. I would like to congratulate Ranking Member Comer on his recent
appointment. I appreciate the support of Congress and this Committee’s commitment to a
successful 2020 Census.

The U.S. Census Bureau is a nonpartisan government agency, and the principal Federal statistical
agency. We conduct -our work in accordance with federal laws, regulations, policies, and
applicable court rulings. We do not set policy, nor do we control the use of its data products.
The Census Bureau will always maintain the highest standards of scientific integrity and
transparency about the data we produce.

Ultimately, our ability to produce any data is dependent upon successful completion of those
data collection operations, which face significant challenges in the coming weeks. Meeting and
overcoming those challenges is our top priority at this time. The women and men of the Census
Bureau have undertaken extraordinary efforts during this unprecedented time of a deadly
pandemic to keep the 2020 Census on track and prepare for expanded field operations across the
nation to count all who have not yet responded. In addition, we continue to collect data for our
vital economic and household surveys and to produce new innovative data to help measure the
impact of the pandemic and our economic recovery. The Census Bureau, the estimated half
million term employees who soon will be assisting the 2020 Census, the almost 400,000
partnering organizations reaching into all communities, and all members of Congress who
continue to support the decennial census with resources and member outreach, deserve the
highest praise.

Presidential Memorandum

In response to the July 21, 2020, Presidential Memorandum, -Census Bureau has begun to
examine and report on methodologies available to “provide information permitting the President,
to the extent practicable, to exercise the President’s discretion to carry out the policy” of “the
exclusion of illegal aliens from the apportionment base, to the extent feasible and to the
maximum extent of the President’s discretion under the law,” as cited in the President’s
memorandum. On Friday, July 24, 2020, I directed the Deputy Director and Chief Operating
Officer to establish a working group of expert career staff at the Census Bureau to examine
potential methodologies for the collection and development of data that might be used for this
purpose. That work is now underway.

[PAGE \* MERGEFORMAT ]

DOC 0015491

Page 24 of 62
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 25 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

To be clear, this does not change the Census Bureau’s plans for field data collection across the
nation. Our data collection operations, our outreach efforts, and all the field work on which we
brief the chair’s and the ranking member’s staffs weekly are not affected by the Memorandum.
We will continue full steam ahead with our mission of counting every person, counting them
once, and counting them in the right place. In fact, this is spelled out in the Presidential
Memorandum itself, which notes: “The Secretary shall also include 1n that report information
tabulated according to the methodology set forth in Final 2020 Census Residence Criteria and
Residence Situations,” which was published in the Federal Register in 2018.

Supplemental Request
To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House
Office of Management and Budget recently submitted a supplemental request of $1 billion for
the 2020 Census. This funding would allow for supplemental hiring, pay incentives
‘ue and replenished contingency funding to provide needed flexibility as the Census
Bureau conducts its largest component of the field operation, Nonresponse Follow-up. This
flexibility is critical to helping us operate in the midst of an unprecedented public health crisis,
including accelerated efforts to complete our field data collection as quickly, and safely as
possible, while ensuring a complete and accurate count 3
expedilionsly as possible.

 

 

( Commented [A1]: From OMB Commerce Branch:
ecommiend edit, as the supplemental request included $50 |
| mil lion for additional advertising. i

 

 

 

 

 

 

 

 

 

 

 

 

| Commented [CJS(F2]: Suggested addition to this edit |

 

Since the suspension of field operations in mid-March, the Census Bureau has continually
assessed our operational plans, taking into account Federal, state and local guidance, and the
status of COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing
rigorous analysis led to a phased restart that began in May, and a soft launch of the Nonresponse
Follow-up operation that began early in a number of area census offices in mid-July. The
supplemental request is an extension of our effort to ensure we are ready to adapt to challenges
in the environment.

The Census Bureau is working to complete data collection

    

 

 

 

a Commented [A3]: OMB Cammerce Branch edits.

 

Self-Response Success and the Status of Operations

Despite the challenges of the COVID-19 pandemic, the 2020 Census self-response has been a
tremendous success. We are now at a 62.5 percent response rate, with more than 92 million
households counted. We expect this rate will continue to increase as we approach the official
start of Nonresponse Follow-up and will continue until it ends. The safe, secure, and easy
internet response option has allowed people to quickly respond using a computer, tablet, or smart
phone. More than 79 million households have chosen to respond using the internet, and our
response system has not had a single minute of down time since we first invited people to
respond online on March 12, 2020.

Of course, no matter how easy and safe the internet option is, we expected that some people
would preter or need other options. Accordingly, we also employed easy paper and telephone

[PAGE \* MERGEFORMAT ]

DOC 0015492
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

options. So far nearly 18 million households have responded using a paper form, and another 1.4
million have chosen to respond by phone.

All forms of self-response continued during our recent suspension of operations in the field that
involved close human interactions. There were some difficulties staffing our call centers and
Paper Data Capture Centers due to the pandemic, but we have implemented processes and
procedures to overcome those challenges safely. We successfully sent up to five mailings and an
additional mailing to areas where post office boxes are the only mailing addresses. A sixth
mailing was added in response to the COVID-19 pandemic. It began on July 22, and is designed
to reach approximately 34 million nonresponding households.

Update Leave Operation

Update Leave, our operation to hand-deliver packets to housing units that do not receive regular
mail service had to be suspended in March. We began resuming this work in May. The Update
Leave operation is now 99.6 percent completed, with the remaining areas located primarily on
tribal lands that have limited or no access due to the pandemic. We are closely coordinating with
those tribal governments to ensure a complete and accurate count. In sum, nearly every
household in the country has received their invitation to respond.

Counting College Students

We are undertaking a new special operation to ensure a complete and accurate count of college
students. The Census Residence Criteria, finalized in 2018, requires that college students be
counted where they live or stay most of the time on April 1 of the Census year, and that means in
many cases on the college campus or in the campus town. On-campus students are already well
covered in our Group Quarters operation, where the institutions are providing us the information
trom administrative records or a listing.

To better count those students who live off campus, we are asking universities for the records
they have for off-campus students. On June 17, Census Bureau staff began contacting college
administrators to ask for administrative records with the addresses of the off-campus students. I
also sent a letter to college and university presidents across the nation to ask their support in
having their staff provide these vital records. This information is critical to help us with
challenges stemming from the virus and ensures that students are counted in the right place.

 

     

 

 

4 _ [can assure v5: that the Census
Bureau will protect the privacy of students in this regard, as we do with all sensitive protected
data. Strong privacy protections in the law apply to any personal information we receive,
whether from respondents directly, or from records from universities and government agencies,
or from other sources, It is critical that we receive this information as soon as possible.

Nonresponse Follow-up
The largest component of our field operation, Nonresponse Follow-up, has begun. We
implemented a soft launch in a selected areas where we could do so safely to effectively launch

[PAGE \* MERGEFORMAT ]

DOC 0015493

Page 26 of 62

 

 

Commented [A4]: From ED: We are very concerned

# about the paragraph on page 3 af the testimony dealing
“awith counting college students. ED does not believe that

: legislation is required to enable colleges to provide the

' Census Bureau with the information that it needs to carry

out the 2020 Census and that legislation may, intentionally
or not, undermine the Family Educational Rights and Privacy
Act (20 U.S.C. 1232). In this context, FERPA’s “directory
information” exception to.consent would apply — colleges
and universities that have designated off-campus addresses
as directory information in public notices (with the option of
students to opt-out), would be able to provide such address
information to the Census. We have; and: continue tobe
willing to, work with the Census and colleges and
Universities to provide clarification to particular questions
and situations that may arise.

Jo the extent that there may be “confusion among some
institutions”, the correct response is for ED-and the Census
Bureau to continue to provide accurate information to
those institutions as. we have both been doing for the past
several months. itis inappropriate for officials of the
Executive Branch to suggest that it is up: to the Legislative
Branch to “alleviate confusion’: when the Executive Branch
has the capacity — and the responsibility = to do that. ED
also has significant technical and substantive concerns with
the language in the HEROES Act and does not want
congressional testimony to be construed as broad Executive
acceptance of that language:

We recommend that the paragraph in question be deleted
altogether, given the lack of time available to negotiate a
better statement before tomorrow's hearing, or at the very
least, revised to read as shown.

In addition; the witness should beinstructed not to indicate:
in response to: questions that may arise at the hearing, that
he, the Census Bureau, the Department af Commierce, or
the Administration, favors legislative action on this issue.

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 27 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

systems and get a head start on the operation. The first six Area Census Offices (ACOs) began
work on July 16, and six more began July 23. We have hired 14,700 staff so far in these offices.

On July 30, an additional 35 ACOs are scheduled to begin this work. Also, we are announcing
this week that 40 more ACOs will start work early in a third group of soft launch locations,
beginning on August 6. The rest are scheduled to begin on August 11.

We are announcing this week two supplemental initiatives during Nonresponse Follow-up to
increase self-response. In September we will be sending a seventh mailing including an
additional questionnaire to the lowest responding tracts. Plans for the seventh mailing are being
developed based on continued self-response rates and early Nonresponse Follow-up results.
Also, census takers will attempt to contact some households by phone. Details for both the
seventh mailing and phone contact strategy are being finalized, and we will be pleased to share
more details with the committee soon.

For further messaging, the Census Bureau is beginning a new email campaign in low responding
areas. Emails will go to all households that the Census Bureau has contact information for in
census block groups with a response rate lower than 50 percent. More than 20 million
households are expected to recetve these emails. We are continuing to review the use of SMS
text messages and will make an announcement prior to deploying that outreach.

Health and Safety of Census Bureau Staff and the American Public

Our commitment throughout the 2020 Census is to protect every employee and the American
people during interactions among staff and with the public. Personal protective equipment
(PPE), specific training, and expectations that staff maintain social distancing in interactions with
others are key in our commitment to protect people’s health during this pandemic. We require
census employees who have public interactions to wear a face mask regardless of geographic
location.

We have acquired more than 41 million items of PPE for use by our office and field staff. This
includes 2.4 million masks, 14.4 million individual gloves, 21.4 million individual disinfectant
wipes, 3.6 million individual hand sanitizer bottles for field staff use, and 48,000 gallons of hand
sanitizer for use in census facilities. The need for additional purchases is being assessed.

 

 

Hiring
For staffing, we have nearly-taore than three million applicants available for consideration as _-~| Commented [CJS(F5}: The bureau reached this number
temporary census workers, and we continue receiving about 1,500 new applicants each day. This of applicants today.

 

deep pool permits us to fill needed positions to conduct the 2020 Census. Our 248 Area Census
Offices are finishing up the hiring process for the approximate 500,000 temporary census
workers. To date, more than 900,000 job offers have been accepted. This large number of offers
is needed to cover attrition. These individuals are in various stages of the hiring process.
Approximately 700,000 have completed fingerprinting, and 500,000 have passed the background
check and are readying for onboarding as employees.

We continue working to overcome hiring and onboarding challenges caused by the pandemic.
Unlike prior censuses, concern with the pandemic is estimated to increase the number of no

shows to traming sessions, as well as the number of employees who complete training but

[PAGE \* MERGEFORMAT ]

DOC 0015494
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

decline to show up for work. It is too early to measure a trend, but so far deployment numbers
are lower than expected. Furthermore, many times our m-person onboarding sites have been
closed at the last minute due to local pandemic related conditions, requiring trainees to be
rescheduled at other locations on other days. Training is now primarily online, but ¢-20)
o have a session in person with supervisors. |

 

 

We will provide an updated analysis in the coming weeks as more offices begin the Nonresponse
Follow-up operation. To overcome these challenges, the ACO managers are inviting
significantly more people to trainings so that the net number of trained individuals is sufficient
for field work. Also, the ACOs will continue to conduct replacement trainings on an ongoing
basis to ensure the non-response follow-up operation is fully staffed. The Census Field
Supervisors will offer more phone support to trainees to help those whe need more training on
using the smartphone enumeration device. Currently, we are recruiting additional applicants in
specific geographies to ensure we have enough qualified workers in these areas. To help with
onboarding, we are extending the times for fingerprinting sites so that replacement hires can be
cleared more quickly in order to attend training sessions.

Partnership Work to Promote Response

Our active partnership efforts have been vital to promote the 2020 Census, especially as we
adjust for the pandemic. With nearly 400,000 local partners across the country, we are working
with local and regional partners, including Complete Count Committees, local and state
governments, community leaders, and organizations geared toward hard-to-count populations.
When I was last before the committee in February, we had 266,000 partners. The ambitious goal
of 300,000 was achieved before March and exceeds the 257,000 by the completion of the 2010
Census. These trusted community voices amplify our outreach work and persuade hard-to-count
populations to respond to the 2020 Census.

Due to the COVID-19 pandemic, partnership staff generally were restricted to virtual outreach
from mid-March until early June. Partnership specialists recerved detailed guidance during this
period on how to conduct outreach trom home and how to encourage partners to host virtual
events. Events have included Create-a-Thons to develop tailored messaging for specific areas
and groups, town halls, conference calls, webinars, and other virtual events hosted by our
partners. Local governments and other partners are including 2020 Census messaging during
COVID-19 meetings and news conferences to repeat the message that the easiest and safest way
to be counted in the 2020 Census is to self-respond from home, eliminating the need to speak
with a census taker in-person. Staff are working with partners to conduct car parades in many
hard-to-count neighborhoods with low Internet availability. We are shipping 2020 Census
promotional materials directly to partners, including for use at food distribution centers.

In-person events are now allowed with appropriate precautions and compliance with state and
local guidelines, including required face coverings and social distancing and limits on the
number of attendees. Partnership staff are supporting the Mobile Questionnaire Assistance
(MQA) operation. We had to delay and scale back this operation due to the pandemic, but now
partnership staff are working to identify MQA sites where people go when they leave home, such
as grocery stores, pharmacies, and other places with essential services. In most instances, these
MOQA sites are outdoors, and they adhere to local, state and federal health and safety guidelines.

[PAGE \* MERGEFORMAT ]

DOC 0015495

Page 28 of 62

 

 

ecommend edit. |Poperational requirements or pandemic
conditions prevent this from occurring in the future, it may
e better to refer to this practice as “currently required,”

 

 

' rather than strictly “necessary.””

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 29 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We have great stories and examples of successful partnership work in local areas across the
country. Here are just a few examples of the ongoing outreach:

* A number of partners in New York City are actively promoting the census, including
Mobile Questionnaire Assistance events at Tompkins Square Greenmarket the Grand
Street Guild meal distribution with Chairwoman Maloney.

* Students in Hopkins County, Kentucky, in Ranking Member Comer’s district created

developed creative 2020 Census public scrvice announcements for Kentucky

    

 

 

vomuountiiies, PSAs. _---~| Commented [CIS(F7]: | got a request for spell out PSA

¢ Firefighters from seven cities across Georgia competed in a video challenge. The contest
highlighted the importance of 2020 Census data that helps determine federal funding for
public safety and emergency management teams, and it encouraged Georgia residents to
fill out their census forms.

* In Rochester, New York, Mayor Lovely A. Warren directed city officials to mail five
facemasks to every address within the city limits, and the mailing included census
messaging encouraging residents to complete the 2020 questionnaire.

* More than 200,000 census flyers were delivered this month to twenty different Latino
Grocery Stores in Santa Clara County, California. The printed material was distributed by
the store clerks at checkout.

¢ Hundreds of people participated in the Voces de la Frontera Bike/Car Caravan in
Milwaukee, Wisconsin, this week. Voces de la Frontera is a membership-based
community organization led by low-wage workers, immigrants, and youth. Cyclists and
cars drove through low-response areas in Milwaukee. This weekly event will continue
into the fall to highlight the importance of Census.

* In Chicago, Mayor Lori Lightfoot recently recruited 33-year-old Adam Hollingsworth
("the Census Cowboy") and his horse "Robin" to ride through the 10 communities in the
city with the lowest census response rates to encourage residents to respond to the 2020
Census. Lightfoot compared it to using the Bat-Signal in the fictional city of Gotham.

Our national partners continue to work with us and do great work. Since June 1, our staff have
been supporting partners who are doing direct service and performing in-person work. Examples
include national food distribution efforts, providing partners and communities with 43,000
grocery tote bags; 500 drawstring backpacks; more than 27,000 print materials; 7,500 pens;
5,000 reusable water bottles; more than 5,000 fans; and 32,000 chip clips.

Last weekend we conducted our second 2020 Census Faith Community Weekend of Action.
Faith leaders across the country encouraged their congregations to respond to the census with
messaging emphasizing that the census is important, easy, and safe. Many partners such as The
United Way, Walmart, and Starbucks, to name just a few, are sharing these messages to their
members, employees, and customers. Facebook recently launched its second notification
promoting the importance of responding, linking directly to our website 2020Census.gov, and
encouraging people to share the message with their friends. We are seemg dramatic results.

The Statistics in Schools Program, and our web and social media work are also at full throttle.
We are engaging school districts around the country as they reach out to parents and students to

[PAGE \* MERGEFORMAT ]

DOC 0015496

and add a little bit te-thig-one: This sheuld-be a-minor edit.

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 30 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

adapt this program to the current environment, all while promoting participation in the 2020
Census.

Last week, I was honored to provide a video address to the national conference of the Veterans
of Foreign Wars, thanking them for their service and encouraging their efforts to promote the
2020 census and self-responses.

Expanding and Extending the 2020 Census Integrated Communications Campaign

In the face of the pandemic and other challenges, we expanded the Integrated Communications
Contract from $500 million to $700 million, and the media buy increased from $323.5 million to
$383.4 million. This expansion enables us to continue our advertising and communications
efforts through the summer and into the fall. Along with TV, radio, and print, we are employing
extensive digital advertising and driving conversations on social media outlets, targeting the
messaging to low-responding areas and populations.

Back in March, the Census Bureau was one of the first organizations to develop advertising
sensitive to the current environment. We extended what we call the “motivation phase” of the
campaign until August, to get as many people as possible to respond to the Census. We are
currently in the middle of our “July Push” for self-response, for which we created new
advertising. And we have increased our media spend with local advertising in every part of the
country, incliding rural and other areas with low response rates. Beginning August 11, and
running through the end of September, we will run advertising in areas with the lowest response
rates and where nonresponse workloads are heaviest.

In early August, the national campaign will inform the country that we soon will be knocking on
doors in the Nonresponse Follow-up operation. The advertisements were redesigned to show our
enumerators in masks and practicing social distancing. The messages will remind everyone that
it is not too late to respond.

All components of the communications and partnership program are being leveraged to amplify
our messaging. Our earned media teams are targeting priority areas emphasized in the paid
media strategy. Approaches include localized media outreach focused on diverse mass,
multicultural, and hard-to-count audiences. We are creating customized detailed response rate
media materials, leveraging local trusted voices for interviews, conducting radio and satellite
media tours with our national and regional spokespeople, and hosting multicultural media
briefings and press conferences for reaching hard-to-count audiences and populations.

Your outreach to constituents, collaboration with partners, and affirmation of the importance of
2020 Census are making a ditference. As trusted voices in your communities, you amplify our
message -- participating in the 2020 Census is safe, easy, and important. As you engage
constituents and partners, please emphasize that the Census Bureau is legally required to keep all
responses strictly confidential. We do so not only as a matter of law, but also as a matter of
organizational culture and professional practice.

[PAGE \* MERGEFORMAT ]

DOC 0015497
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 31 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We are leaving no stone unturned in our communications, partnerships, operations, and
continuing efforts to count the nation’s population, despite our challenging environment. Key to
success is Congress’ continued support. We appreciate your strong support for 2020 Census
programs and operations, and the fact that almost all Members are actively engaged as 2020
Census Congressional Partners. The Census Bureau, our many 2020 Census partners and
stakeholders, and all communities across the nation thank you. We look forward to our continued
work together in accomplishing our shared mission of conducting a complete and accurate count.

[PAGE \* MERGEFORMAT ]

DOC 0015498
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 32 of 62

 

From: Christopher J Stanley (CENSUS/OCIA FED) [christopher.j.stanley@census.gov]

Sent: 7/28/2020 9:38:52 PM

To: Albert E Fontenot (CENSUS/ADDC FED) [Albert.£.Fontenot@census.gov]

cc: Ron S Jarmin (CENSUS/DEPDIR FED) [Ron.S.Jarmin@census.gov]; Ali Mohammad Ahmad (CENSUS/ADCOM FED)
[ali m.ahmad@census.gov]

Subject: Fw: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Attachments: Director Dillingham prepared statement edit for OMB clearance - EDITS + Census.docx

Ben got a word that the edits that came while we were on the phone and already discussed were the edits
that he was warned about.

 

From: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Sent: Tuesday, July 28, 2020 5:23 PM

To: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Subject: Re: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

| combined what | was already working on with part 2. We can accept edits except where | added a little bit.
We made a few edits on top. Some were to correct numbers that have changed in a good way (higher

response rate and more applicants) and minor edits the director wanted on one of the partnership examples
that didn't make it in earlier by my accident. | made comments to explain edits.

 

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 4:48 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
Subject: FW: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

A few more edits from OMB

From: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Sent: Tuesday, July 28, 2020 4:46 PM

To: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Cc: Ventura, Alexandra EOP/OMB <Alexandra_Ventura@omb.eop.gov>

Subject: RE: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Jennifer, ?ve highlighted some additional changes that we just received from our policy officials on pages 1 and ? of the
attached. Please consider those part of the passhack.

Thanks

From: Gonzalez, Oscar EOP/OMB

Sent: Tuesday, July 28, 2020 2:49 PM

To: ‘Lucas, Jennifer (Federal)' <JLucas@doc.gov>

Ce: Ventura, Alexandra EOP/OMB <Alexandra Ventura@omb.eop.goy>
Subject: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

 

Here are all the comments | received. Please note that all of {he Commerce Branch edits have been approved by our
policy officials and should be treated accordingly. We are also supportive of the change proposed by ED. Please let me
know ASAP how Commerce responds.

DOC 0015535
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 33 of 62

Thanks

From: Lucas, Jennifer (Federal)

Sent: Tuesday, July 28, 2020 12:50 PM

To: Gonzalez, Oscar EOP/OMB

Cc: Ventura, Alexandra EOP/OMB

Subject: RE: FOR OMB Clearance - Census 7/29 testimony
Importance: High

Oscar,
Our GC’s office asked for this change to be made to the testimony. | know the timing issue is a matter that has been

discussed, so | wanted to get this to you now instead of waiting to see the passback. Please see page 2 of the attached
testimony for the following edit:

   

The Census Bureau is working to complete data collection se-eter-than-Octeber-21,2020 as soon as possible, and the
operational leadership of the 2020 Census will continue to determine the pace and make decisions about field

operations based on the latest data and Federal, state and local public health guidance.
Please let me know if making this change will be problematic.

Thank you,
Jennifer

From: Lucas, Jennifer (Federal)

Sent: Tuesday, July 28, 2020 9:17 AM

To: (Oscar Gonzalez@omb.eop.gov)

Ce: ‘alexandra_ventura@omb.eop.gov’

Subject: FOR OMB Clearance - Census 7/29 testimony
Importance: High

 

Attached for OMB clearance is the draft Census testimony for the House Oversight and Reforrm Committee hearing
tomorrow on counting the 2020 Census.

Thanks,
Jennifer

Jennifer B. Lucas

Office of the Assistant General Counsel
for Legislation and Regulation
Department of Commerce
202-482-0445

JLucas@doc.gov

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may
be confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you
have received this message in error, are not a named recipient, or are not the employee or agent responsible for
delivering this message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or

DOC 0015536
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 34 of 62

reproduction of this message or its contents is strictly prohibited. Please notify us immediately that you have received
this message in error, and delete the message.

DOC 0015537
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 35 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

Prepared Statement of

DR. STEVEN DILLINGHAM

DIRECTOR
U.S. CENSUS BUREAU
U.S. DEPARTMENT OF COMMERCE
Before the House Oversight and Reform Committee

U.S. House of Representatives

July 29, 2020

Chairwoman Maloney, Ranking Member Comer, and members of the Committee, I am honored
to be with you today. I would like to congratulate Ranking Member Comer on his recent
appoimtment. I appreciate the support of Congress and this Committee’s commitment to a
successful 2020 Census.

The U.S. Census Bureau is a nonpartisan government agency, and the principal Federal statistical
agency. We conduct -our work in accordance with federal laws, regulations, policies, and
applicable court rulings. We do not set policy, nor do we control the use of its data products.
The Census Bureau will always maintain the highest standards of scientific integrity and
transparency about the data we produce.

Ultimately, our ability to produce any data is dependent upon successful completion of those
data collection operations, which face significant challenges in the coming weeks. Meeting and
overcoming those challenges 1s our top priority at this time. The women and men of the Census
Bureau have undertaken extraordinary efforts during this unprecedented time of a deadly
pandemic to keep the 2020 Census on track and prepare for expanded field operations across the
nation to count all who have not yet responded. In addition, we continue to collect data for our
vital economic and household surveys and to produce new innovative data to help measure the
impact of the pandemic and our economic recovery. The Census Bureau, the estimated half
million term employees who soon will be assisting the 2020 Census, the almost 400,000
partnering organizations reaching into all communities, and all members of Congress who
continue to support the decennial census with resources and member outreach, deserve the
highest praise.

Presidential Memorandum
In response to the July 21, 2020, Presidential Memorandum, Census Bureau has begun to
examine and report on methodologies available to “provide information permitting the President,
to the extent practicable, to exercise the President’s discretion to carry out the policy” of “the
exclusion of illegal aliens from the apportionment base, to the extent feasible and to the
maximum extent of the President’s discretion under the law,” as cited in the President’s
memorandum. (1-Priday Jay d+ 20-1 directed the Depuby irecior and hic Operating

oe os : E oe oe

 

 

 

ae “| Formatted: Complex Script Font: +Body CS (Arial), 11
AES A-ESa s SEH E-O Ae Peer eta ae SR SUS AS TEC RU TOS RAS | pt, Highlight
polephal methodalagics dar the collection and development of dats that mush! be used tortie

 

 

 

[PAGE \* MERGEFORMAT ]

DOC 0015538
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

To be clear, this does not change the Census Bureau’ s plans for field data collection across the
nation. [he Memorandum docs uot chane Sur data collection operations, our outreach
efforts, and all the field work on which we brie e chair’s and the ranking member’s staffs
weekly-we-netutiocted- bythe Memeorandum: We will continue full steam ahead with our
mission of counting every person, counting them once, and counting them in the right place. In
fact, this is spelled out in the Presidential Memorandum itself, which notes: “The Secretary shall
also include in that report information tabulated according to the methodology set forth in Final
2020 Census Residence Criteria and Residence Situations,” which was published in the Federal
Register in 2018.

   

 

Supplemental Request
To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House
Office of Management and Budget recently submitted a supplemental request of $1 billion for

 

 
    

advedisigg. _and replenished contingency funding to provide needed flexibility as
the Census Bur onducts its largest component of the field operation, Nonresponse Follow-
up. This flexibility is critical to helping us operate im the midst of an unprecedented public health
crisis, including accelerated efforts to complete our field data collection as quickly, and safely as
possible, while ensuring a complete and accurate count and a timely delivery of quality data. 9s

 

 

 

 

 

Since the suspension of field operations in mid-March, the Census Bureau has continually
assessed our operational plans, taking into account Federal, state and local guidance, and the
status of COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing
rigorous analysis led to a phased restart that began in May, and a soft launch of the Nonresponse
Follow-up operation that began early in a number of area census offices in mid-July. The
supplemental request is an extension of our effort to ensure we are ready to adapt to challenges
in the environment.

The Census Bureau is working to complete data collection ne later tian Ge ot Gas SOUT
as possible. gs if strives to comply with the law aod stuhnory deadines. s poeraiiond
leademlin-of the 2020- Census il continue to-cdetemmine the pace und puke de: ee

 
   
 

 

 

      

Self-Response Success and the Status of Operations
Despite the challenges of the COVID-19 pandemic, the 2020 Census self-response has been a

    

tremendous success. We are now at a 62.6 percent response rate, with more than 92 million
households counted. We expect this rate will continue to increase as we approach the official
start of Nonresponse Follow-up and will continue until it ends. The safe, secure, and easy
internet response option has allowed people to quickly respond using a computer, tablet, or smart
phone. More than 79 million households have chosen to respond using the internet, and our
response system has not had a single minute of down time since we first invited people to
respond online on March 12, 2020.

 

[PAGE \* MERGEFORMAT ]

DOC 0015539

Page 36 of 62

 

| Commented [CIS(F1}: Suggested addition

 

“| Commented [AZ]: From OMB Commerce Branch:

Recommend edit, as the supplemental request included $50
million for additional advertising.

 

 

 

os { Cammented [CIS(F3 i: Suggested addition to this edit

 

 

a { Commented [A4]: OMB Commerce Branch edits:

 

 

ot Commented [CJS(F5]: Today's number

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 37 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

Of course, no matter how easy and safe the internet option is, we expected that some people
would prefer or need other options. Accordingly, we also employed easy paper and telephone
options. So far nearly 18 million households have responded using a paper form, and another 1.4
million have chosen to respond by phone.

All forms of self-response continued during our recent suspension of operations in the field that
involved close human interactions. There were some difficulties staffing our call centers and
Paper Data Capture Centers due to the pandemic, but we have implemented processes and
procedures to overcome those challenges safely. We successfully sent up to five mailings and an
additional mailing to areas where post office boxes are the only mailing addresses. A sixth
mailing was added in response to the COVID-19 pandemic. It began on July 22, and is designed
to reach approximately 34 million nonresponding households.

Update Leave Operation
Update Leave, our operation to hand-deliver packets to housing units that do not receive regular

mail service had to be suspended in March. We began resuming this work in May. The Update
Leave operation is now 99.6 percent completed, with the remaining areas located primarily on
tribal lands that have limited or no access due to the pandemic. We are closely coordinating with
those tribal governments to ensure a complete and accurate count. In sum, nearly every
household in the country has received their invitation to respond.

Counting College Students

We are undertaking a new special operation to ensure a complete and accurate count of college
students. The Census Residence Criteria, finalized in 2018, requires that college students be
counted where they live or stay most of the time on April | of the Census year, and that means in
many cases on the college campus or in the campus town. On-campus students are already well
covered in our Group Quarters operation, where the institutions are providing us the information

from administrative records or a listing.

To better count those students who live off campus, we are asking universities for the records
they have for off-campus students. On June 17, Census Bureau staff began contacting college
administrators to ask for administrative records with the addresses of the off-campus students. I
also sent a letter to college and university presidents across the nation to ask their support in
having their staff provide these vital records. This information is critical to help us with
challenges stemming from the virus and ensures that students are counted in the right place.

ducctional Rughts and Privacy Act

cor lusion cians some inshtiions taal thy Yok:

(EE BAL phey nol allow colleces and uevercitios ta help the 2020. in ie wae We
appreviale-he-comimiice sites uti his piporaniiesne-| ¢ that the Census
Bureau will protect the privacy of students in this reaard, as we do with all sensitive protected
data. Strong privacy protections in the law apply to any personal information we receive,
whether from respondents directly, or from records from universities and government agencies,

or from other sources. [Cis critical that we receive this information as soon as possible. |

    
  

     
 
 

 

 

Nonresponse Follow-up

[PAGE \* MERGEFORMAT ]

DOC 0015540

 

Commented [A6]: From ED: We are very cancerned
about the paragraph on page 3 of the testimony dealing
with counting college students. ED does not believe that
legislation is required te enable colleges to provide the

|} Census Bureau with the information that jt needs to carry
out the 2020 Census and that legislation may, intentionally
ocnot, undermine the Family Educational Rights and Privacy
| Act (20 US:C. 12328). In this context, FERPA’s “directory
information” exception to cansent would apply — colleges
and universities that have designated off-campus addresses
i | as directory information in public notices (with the option of
| | students to opt-out), would be able to provide such address
information to the Census. We have, and cantinue to be
willing to, work with the Census and colleges and
Universities to provide clarification to particular questions

| | and situations that may arise.

To the extent that there may be “confusion among same
institutions’; the correct resoonse is for ED and the Census
Bureau to continue to pravide accurate information te
those institutions as: we have both been doing for the past
several months. itis inappropriate for officials of the
Executive Branch to suggest that it is up to the Legislative
Branch to “alleviate confusion” when the Executive Branch
has the capacity — and the responsibility — te de that. ED
also has significant technical and substantive concerns with
the language in the HEROES Act and does not want
congressional testimony to be construed as broad Executive
acceptance of that language.

We recommend that the paragraph in question be deleted
altogether, given the lack of time available to. negotiate a
better statement before tomorrow's hearing, or at the very
least, revised to read as shown.

In addition, the witness should -be instructed:-notte indicate
in response to. questions that may arise at the hearing, that
he, the Census Bureau, the Department of Commerce, or
the Administration, favors legislative action on this issue.

 

~ Commented [CIS(F7R6]: The edit is fing. If asked about
this issue, the director will state that we have heard from
stakeholders about these concerns and that we will
continue to evaluate how best to alleviate confusion.

 

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 38 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

The largest component of our field operation, Nonresponse Follow-up, has begun. We
implemented a soft launch in a selected areas where we could do so safely to effectively launch
systems and get a head start on the operation. The first six Area Census Offices (ACOs) began
work on July 16, and six more began Jnly 23. We have hired 14,700 staff so far in these offices.

On Suly 30, an additional 35 ACOs are scheduled to begin this work. Also, we are announcing
this week that 40 more ACOs will start work early in a third group of soft launch locations,
beginning on August 6. The rest are scheduled to begin on August 11.

We are announcing this week two supplemental initiatives during Nonresponse Follow-up to
increase self-response. In September we will be sending a seventh mailing including an
additional questionnaire to the lowest responding tracts. Plans for the seventh mailing are bemg
developed based on continued self-response rates and early Nonresponse Follow-up results.
Also, census takers will attempt to contact some households by phone. Details for both the
seventh mailing and phone contact strategy are being finalized, and we will be pleased to share
more details with the committee soon.

For further messaging, the Census Bureau is beginning a new email campaign in low responding
areas. Emails will go to all households that the Census Bureau has contact information for in
census block groups with a response rate lower than 50 percent. More than 20 million
households are expected to receive these emails. We are continuing to review the use of SMS
text messages and will make an announcement prior to deploying that outreach.

Health and Safety of Census Bureau Staff and the American Public

Our commitment throughout the 2020 Census is to protect every employee and the American
people during interactions among staff and with the public. Personal protective equipment
(PPE), specific training, and expectations that staff maintain social distancing in interactions with
others are key in our commitment to protect people’s health during this pandemic. We require
census employees who have public interactions to wear a face mask regardless of geographic
location.

We have acquired more than 41 million items of PPE for use by our office and field staff. This
includes 2.4 million masks, 14.4 million individual gloves, 21.4 million individual disinfectant
wipes, 3.6 million individual hand sanitizer bottles for field staff use, and 48,000 gallons of hand
sanitizer for use in census facilities. The need for additional purchases is being assessed.

 

  

 

Hiring
For staffing, we have sear. ree million applicants available for consideration as | Commented [CJS(F8]: The bureau reached this number
temporary census workers, an inue receiving about 1,500 new applicants each day. This | of applicants today.

 

 

 

deep pool permits us to fill needed positions to conduct the 2020 Census. Our 248 Area Census
Offices are finishing up the hiring process for the approximate 500,000 temporary census
workers. To date, more than 900,000 job offers have been accepted. This large number of offers
is needed to cover attrition. These individuals are in various stages of the hiring process.
Approximately 700,000 have completed fingerprinting, and 500,000 have passed the background
check and are readying for onboarding as employees.

[PAGE \* MERGEFORMAT ]

DOC 0015541
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

We continue working to overcome hiring and onboarding challenges caused by the pandemic.
Unlike prior censuses, concern with the pandemic is estimated to increase the number of no
shows to traming sessions, as well as the number of employees who complete training but
decline to show up for work. It is too early to measure a trend, but so far deployment numbers
are lower than expected. Furthermore, many times our in-person onboarding sites have been
closed at the last minute due to local pandemic related conditions, requiring trainees to be
rescheduled at other locations on other days. Training is now primarily online, but #-train:

 

We will provide an updated analysis in the coming weeks as more offices begin the Nonresponse
Follow-up operation. To overcome these challenges, the ACO managers are inviting
significantly more people to trainings so that the net mumber of trained individuals is sufficient
for field work. Also, the ACOs will continue to conduct replacement tramings on an ongoing
basis to ensure the non-response follow-up operation is fully staffed. The Census Field
Supervisors will offer more phone support to trainees to help those who need more training on
using the smartphone enumeration device. Currently, we are recruiting additional applicants in
specific geographies to ensure we have enough qualified workers in these areas. To help with
onboarding, we are extending the times for fingerprinting sites so that replacement hires can be
cleared more quickly in order to attend training sessions.

Partnership Work to Promote Response

Our active partnership efforts have been vital to promote the 2020 Census, especially as we
adjust for the pandemic. With nearly 400,000 local partners across the country, we are working
with local and regional partners, including Complete Count Committees, local and state
governments, community leaders, and organizations geared toward hard-to-count populations.
When I was last before the committee in February, we had 266,000 partners. The ambitious goal
of 300,000 was achieved before March and exceeds the 257,000 by the completion of the 2010
Census. These trusted community voices amplify our outreach work and persuade hard-to-count
populations to respond to the 2020 Census.

Due to the COVID-19 pandemic, partnership statf generally were restricted to virtual outreach
from mid-March until early June. Partnership specialists received detailed guidance during this
period on how to conduct outreach from home and how to encourage partners to host virtual
events. Events have included Create-a-Thons to develop tailored messaging for specific areas
and groups, town halls, conference calls, webinars, and other virtual events hosted by our
partners. Local governments and other partners are including 2020 Census messaging during
COVID-19 meetings and news conferences to repeat the message that the easiest and safest way
to be counted in the 2020 Census is to self-respond from home, elimimating the need to speak
with a census taker in-person. Staff are working with partners to conduct car parades in many
hard-to-count neighborhoods with low Internet availability. We are shipping 2020 Census
promotional materials directly to partners, including for use at food distribution centers.

In-person events are now allowed with appropriate precautions and compliance with state and
local guidelines, including required face coverings and social distancing and limits on the
number of attendees. Partnership staff are supporting the Mobile Questionnaire Assistance
(MQA) operation. We had to delay and scale back this operation due to the pandemic, but now

[PAGE \* MERGEFORMAT ]

DOC 0015542

Page 39 of 62

 

-~| Commented [A9]: From OMB Commerce Branch:

Recommend edit. [foperational requirements or pandemic
canditions prevent this trom occurring in the future, it may
be better to refer to this practice as “currently required,”
rather than strictly “necessary.”:

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20

DRAFT — DELIBERATIVE — PRE-DECISIONAL

partnership staff are working to identity MQA sites where people go when they leave home, such
as grocery stores, pharmacies, and other places with essential services. In most mstances, these
MQA sites are outdoors, and they adhere to local, state and federal health and safety guidelines.

We have great stories and examples of successful partnership work in local areas across the
country. Here are just a few examples of the ongoing outreach:

« A number of partners in New York City are actively promoting the census, including
Mobile Questionnaire Assistance events at Tompkins Square Greenmarket the Grand
Street Guild meal distribution with Chairwoman Maloney.

* Students in Hopkins County, Kentucky, in Ranking Member Comer’s district

ve 2020 Census gubk 4 :

 

  
 

 

 

 

¢ Firefighters from seven cities across Georgia competed in a video challenge. The contest
highlighted the importance of 2020 Census data that helps determine federal funding for
public safety and emergency management teams, and it encouraged Georgia residents to
fill out their census forms.

* In Rochester, New York, Mayor Lovely A. Warren directed city officials to mail five
facemasks to every address within the city limits, and the mailing included census
messaging encouraging residents to complete the 2020 questionnaire.

¢ More than 200,000 census flyers were delivered this month to twenty different Latino
Grocery Stores in Santa Clara County, California. The printed material was distributed by
the store clerks at checkout.

* Hundreds of people participated in the Voces de la Frontera Bike/Car Caravan in
Milwaukee, Wisconsin, this week. Voces de la Frontera is a membership-based
community organization led by low-wage workers, immigrants, and youth. Cyclists and
cars drove through low-response areas in Milwaukee. This weekly event will continue
into the fall to highlight the importance of Census.

¢ In Chicago, Mayor Lori Lightfoot recently recruited 33-year-old Adam Hollingsworth
("the Census Cowboy”) and his horse "Robin" to ride through the 10 communities in the
city with the lowest census response rates to encourage residents to respond to the 2020
Census. Lightfoot compared it to using the Bat-Signal in the fictional city of Gotham.

Our national partners continue to work with us and do great work. Since Kine 1, our staff have
been supporting partners who are doing direct service and performing in-person work. Examples
include national food distribution efforts, providing partners and communities with 43,000
grocery tote bags; 500 drawstring backpacks; more than 27,000 print materials; 7,500 pens;
5,000 reusable water bottles; more than 5,000 fans; and 32,000 chip clips.

Last weekend we conducted our second 2020 Census Faith Community Weekend of Action.
Faith leaders across the country encouraged their congregations to respond to the census with
messaging emphasizing that the census is important, easy, and safe. Many partners such as The
United Way, Walmart, and Starbucks, to name just a few, are sharing these messages to their
members, employees, and customers. Facebook recently launched its second notification
promoting the importance of responding, linking directly to our website 2020Census.gov, and
encouraging people to share the message with their friends. We are seeing dramatic results.

[PAGE \* MERGEFORMAT ]

DOC 0015543

Page 40 of 62

 

ce| Commented [CJS(F10}: | got a request for spell out PSA

\ and add a little bit to this one. This should be a minor edit.

 
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 41 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

The Statistics in Schools Program, and our web and social media work are also at full throttle.
We are engaging school districts around the country as they reach out to parents and students to
adapt this program to the current environment, all while promoting participation in the 2020
Census.

Last week, I was honored to provide a video address to the national conference of the Veterans
of Foreign Wars, thanking them for their service and encouraging their efforts to promote the
2020 census and self-responses.

Expanding and Extending the 2020 Census Integrated Communications Campaign

In the face of the pandemic and other challenges, we expanded the Integrated Communications
Contract from $500 million to $700 million, and the media buy increased from $323.5 million to
$383.4 million. This expansion enables us to continue our advertising and communications
efforts through the summer and into the fall. Along with TV, radio, and print, we are employing
extensive digital advertising and driving conversations on social media outlets, targeting the
messaging to low-responding areas and populations.

Back in March, the Census Bureau was one of the first organizations to develop advertising
sensitive to the current environment. We extended what we call the “motivation phase” of the
campaign until August, to get as many people as possible to respond to the Census. We are
currently in the middie of our “July Push” for self-response, for which we created new
advertising. And we have increased our media spend with local advertising in every part of the
country, including rural and other areas with low response rates. Beginning August 11, and
running through the end of September, we will run advertising in areas with the lowest response
rates and where nonresponse workloads are heaviest.

In early August, the national campaign will inform the country that we soon will be knocking on
doors in the Nonresponse Follow-up operation. The advertisements were redesigned to show our
enumerators in masks and practicing social distancing. The messages will remind everyone that
it is not too late to respond.

All components of the communications and partnership program are being leveraged to amplify
our messaging. Our earned media teams are targeting priority areas emphasized in the paid
media strategy. Approaches include localized media outreach focused on diverse mass,
multicultural, and hard-to-count audiences. We are creating customized detailed response rate
media materials, leveraging local trusted voices for interviews, conducting radio and satellite
media tours with our national and regional spokespeople, and hosting multicultural media
briefings and press conferences for reaching hard-to-count audiences and populations.

‘Your outreach to constituents, collaboration with partners, and affirmation of the importance of
2020 Census are making a difference. As trusted voices in your communities, you amplify our

message -- participating in the 2020 Census is safe, easy, and important. As you engage
constituents and partners, please emphasize that the Census Bureau is legally required to keep all

[PAGE \* MERGEFORMAT ]

DOC 0015544
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 42 of 62

DRAFT — DELIBERATIVE — PRE-DECISIONAL

responses strictly confidential. We do so not only as a matter of law, but also as a matter of
organizational culture and professional practice.

We are leaving no stone unturned in our communications, partnerships, operations, and
continuing efforts to count the nation’s population, despite our challenging environment. Key to
success is Congress’ contmued support. We appreciate your strong support for 2020 Census
programs and operations, and the fact that almost all Members are actively engaged as 2020
Census Congressional Partners. The Census Bureau, our many 2020 Census partners and
stakeholders, and all communities across the nation thank you. We look forward to our continued
work together in accomplishing our shared mission of conducting a complete and accurate count.

[PAGE \* MERGEFORMAT ]

DOC 0015545
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 43 of 62

 

From: Christopher J Stanley (CENSUS/OCIA FED) [christopher.j.stanley@census.gov]

Sent: 7/29/2020 1:14:28 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) [ali.m.ahmad@census.gov]; Albert E Fontenot (CENSUS/ADDC FED)
[Albert.E.Fontenot@census.gov]

cc: Ron S$ Jarmin (CENSUS/DEPDIR FED) [Ron.S.Jarmin@census.gov]; Benjamin J Page (CENSUS/CFO FED)

[benjamin.j.page@census.gov]; Alan Lang (CENSUS/OCIA FED) [alan.lang@census.gov]; Steven K Smith
(CENSUS/DEPDIR FED) [steven.k.smith@census.gov]; Michael John Sprung (CENSUS/DEPDIR FED)
{michael.j.sprung@census.gov]

Subject: Re: REVIEW ASAP - OMB passback on statement

Attachments: Director Dillingham prepared statement edit for OMB clearance - CLEARED.docx

This was cleared with no additional edits except the removal of "expeditiously" as emailed earlier.

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Tuesday, July 28, 2020 4:37 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Cc: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Ron S$ Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Alan Lang
(CENSUS/OCIA FED) <alan.lang@census.gov>; Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>;
Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: REVIEW ASAP - OMB passback on statement

Call in: Skype link is coming

 

 

Pil

 

 

On Jul 28, 2020, at 4:28 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Stanley is going to send around a call in number

On Jul 28, 2020, at 4:24 PM, Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>
wrote:

Ok

Al

Albert E. Fontenot Jr.

Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell Pi

DOC 0015546
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 44 of 62

Sent from my iPhone

On Jul 28, 2020, at 4:15 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

As long as we can keep in the reference to now getting that information is going I think we just need to take it

On Jul 28, 2020, at 4:07 PM, Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
wrote:

if you open the document in Word, you can see their lengthy comment. It's pasted here.

From ED: We are very concerned about the paragraph on page 3 of the testimony dealing with counting
college students. ED does not believe that legislation is required to enable colleges to provide the Census
Bureau with the information that it needs to carry out the 2020 Census and that legislation may, intentionally
or not, undermine the Family Educational Rights and Privacy Act (20 U.S.C. 1232g). In this context, FERPA’s
“directory information” exception to consent would apply — colleges and universities that have designated off-
campus addresses as directory information in public notices (with the option of students to opt-out), would be
able to provide such address information to the Census. We have, and continue to be willing to, work with the
Census and colleges and Universities to provide clarification to particular questions and situations that may
arise.

To the extent that there may be “confusion among some institutions”, the correct response is for ED and the
Census Bureau to continue to provide accurate information to those institutions as we have both been doing
for the past several months. It is inappropriate for officials of the Executive Branch to suggest that it is up to
the Legislative Branch to “alleviate confusion” when the Executive Branch has the capacity — and the
responsibility — to do that. ED also has significant technical and substantive concerns with the language in the
HEROES Act and does not want congressional testimony to be construed as broad Executive acceptance of
that language.

We recommend that the paragraph in question be deleted altogether, given the lack of time available to
negotiate a better statement before tomorrow’s hearing, or at the very least, revised to read as shown.

in addition, the witness should be instructed not to indicate, in response to questions that may arise at the hearing, that
he, the Census Bureau, the Department of Commerce, or the Administration, favors legislative action on this issue.

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Tuesday, July 28, 2020 4:03 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Ce: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Alan Lang
(CENSUS/OCIA FED) <alan.lang@census.gov>; Steven K Smith (CENSUS/DEPDIR FED) <steven.k.smith@census.gov>;
Michael John Sprung (CENSUS/DEPDIR FED) <michael.j.sprung@census.gov>

Subject: Re: REVIEW ASAP - OMB passback on statement

DOC 0015547
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 45 of 62
What is EDs issue with the FERPA paragraph?

Al

Albert E. Fontenot Jr.
Associate Director, Decennial Census Programs
United States Department of Commerce
Bureau of the Census

Office 8H-122

Office 301-763-4668

Cell P|

 

 

 

 

Sent from my iPhone

On Jul 28, 2020, at 3:57 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Yes on discussing with Steve once we have alignment here. My thoughts:

Highlights: "and a timely delivery of quality data" added to the paragraph on the supplemental request.
Recommended edit "a delivery of the data as expeditiously as possible" - Ali, that’s in line with how we
discussed it in the prep, right? —-- let’s keep their phrase but add the as expeditiously as possible clause
right after. I really like that they said quality data. Alternatively- leave as it because quality is important
language.

Timing - bolded added: "The Census Bureau is working to complete data collection as soon as possible, as it
strives to comply with the law and statutory deadlines." Maybe we simply ask to remove that last part or
come up with a softer way to say it. - I think we need to accept this language. I don’t think we will win the
fight to either remove or to soften. Are we not driving to comply with the law?

Education strongly objects to the FERPA paragraph. There is a lengthy comment. Maybe this is an in for the
right people to reach out to Ed again and ask for more help on this. | think we need to accept to edits on this.

We need to get rid of it from prepared testimony at least unsure how it handle a Q about it though. This will
be lost in the general shuffle.

On Jul 28, 2020, at 3:35 PM, Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>
wrote:

DRAFT - DELIBERATIVE

Can you please review? We probably should discuss briefly with Steve before | turn it back in.

DOC 0015548
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 46 of 62

Highlights: "and a timely delivery of quality data" added to the paragraph on the supplemental request.
Recommended edit "a delivery of the data as expeditiously as possible" - Ali, that's in line with how we
discussed it in the prep, right?

Timing - bolded added: "The Census Bureau is working to complete data collection as soon as possible, as it
strives to comply with the law and statutory deadlines." Maybe we simply ask to remove that last part or
come up with a softer way to say it.

Education strongly objects to the FERPA paragraph. There is a lengthy comment. Maybe this is an in for the
right people to reach out to Ed again and ask for more help on this. | think we need to accept to edits on this.

 

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 2:54 PM

To: Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.staniley@census.gov>
Subject: FW: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Attached is OMB’s passback. Please note from below that these comments have been approved by policy
officials. Let me know how you would like to respond.

Thanks,
Jennifer

From: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Sent: Tuesday, July 28, 2020 2:49 PM

To: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Cc: Ventura, Alexandra EOP/OMB <Alexandra_Ventura@omb.eop.gov>
Subject: PASSBACK [OG-116-340]: FOR OMB Clearance - Census 7/29 testimony

Here are all the comments | received. Please note that all of the Commerce Branch edits have been approved by our
policy officials and should be treated accordingly. We are also supportive of the change proposed by ED. Please let me
know ASAP how Commerce responds.

Thanks

From: Lucas, Jennifer (Federal) <JLucas@doc.gov>

Sent: Tuesday, July 28, 2020 12:50 PM

To: Gonzalez, Oscar EOP/OMB <Oscar_Gonzalez@omb.eop.gov>

Ce: Ventura, Alexandra EOP/OMB <Alexandra Ventura@omb.eop.gov>
Subject: RE: FOR OMB Clearance - Census 7/29 testimony

Importance: High

 

 

Oscar,
Our GC’s office asked for this change to be made to the testimony. | know the timing issue is a matter that has been

discussed, so | wanted to get this to you now instead of waiting to see the passback. Please see page 2 of the attached
testimony for the following edit:

DOC 0015549
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 47 of 62

   

The Census Bureau is working to complete data collection ne-later-than-Octeber24,2026 as soon as possible, and the
operational leadership of the 2020 Census will continue to determine the pace . and make decisions about field
operations based on the latest data and Federal, state and local public health guidance.

Please let me know if making this change will be problematic.

Thank you,
Jennifer

From: Lucas, Jennifer (Federal)

Sent: Tuesday, July 28, 2020 9:17 AM

To: (Oscar Gonzalez@omb.eop.gov)

Ce: ‘alexandra_ventura@omb.eop.gov'

Subject: FOR OMB Clearance - Census 7/29 testimony
Importance: High

 

Attached for OMB clearance is the draft Census testimony for the House Oversight and Reform Committee hearing
tomorrow on counting the 2020 Census.

Thanks,
Jennifer

Jennifer B. Lucas

Office of the Assistant General Counsel
for Legislation and Regulation
Department of Commerce
202-482-0445

JLucas@doc.gov

Confidentiality Notice: This e-mail message is intended only for the named recipients. It contains information that may
be confidential, privileged, attorney work product, or otherwise exempt from disclosure under applicable law. If you
have received this message in error, are not a named recipient, or are not the employee or agent responsible for
delivering this message to a named recipient, be advised that any review, disclosure, use, dissemination, distribution, or
reproduction of this message or its contents is strictly prohibited. Please notify us immediately that you have received
this message in error, and delete the message.

<Director Dillingham prepared statement edit for OMB clearance - EDITS.docx>

DOC 0015550
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 48 of 62

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) [ali.m.ahmad@census.gov]

Sent: 7/29/2020 10:42:57 PM

To: Timothy P Olson (CENSUS/ADFO FED) [Timothy.P.Olson@census.gov]; Albert E Fontenot (CENSUS/ADDC FED)
[Albert.E.Fontenot@census.gov]

cc: James T Christy (CENSUS/LA FED) [James.T.Christy@census.gov]; Christa D Jones (CENSUS/DEPDIR FED)

[Christa.D.Jones@census.gov]; Benjamin J Page (CENSUS/CFO FED) [benjamin.j.page@census.gov]; Ron S$ Jarmin
(CENSUS/DEPDIR FED) [Ron.S.Jarmin@census.gov]; Enrique Lamas (CENSUS/DEPDIR FED)
{Enrique.Lamas@census.gov]; Christopher J Stanley (CENSUS/OCIA FED) [christopher.j.stanley@census.gov]; Burton
H Reist (CENSUS/ADCOM FED) [burton.h.reist@census.gov]

Subject: Re: Please Review- updated language for operational adjustments page, and question

Attachments: Updates to Operational Adjustment Pages.docx

i'm not entirely sure we can adjust that language in that way and get it cleared. Here's my edits to the
schedule, in line with what Steve testified to today and where we are going. | think if you all can agree to the
language we should get it into clearance and get it up. The discrepancy will bring headaches later on.

Ali Ahmad, Associate Director
Communications Directorate

U.S. Census Bureau

O: 301-763-8789 | Mi Pll

fetes 4

Ali.M.Ahmad@census.gov

CSrsus BOY | @uscensusbureau

 

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Wednesday, July 29, 2020 3:54 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM
FED) <ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

i'd recommend that the last paragraph hammer that we will do it as quickly as possible, but also in a manner
that ensures accuracy. Here’s my too long modification.

The Census Bureau is working to complete data collection as soon as possible, as it strives to
comply with the law and statutory deadlines and results in high quality accurate data that our
nation demands and expects.

 

Tim Olson, Associate Director for Field Operations
U.S. Census Bureau - Washington DC
301-763-2072 Office

202-375-1818 Cell

timothy.p.olson@census.gov

DOC 0015627
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 49 of 62

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot @census.gov>

Sent: Wednesday, July 29, 2020 8:01 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

This looks ok - We need to discuss how to best adjust the dates

At

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

albert.e.fontenot@census.gov

 

census.gov
Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, July 29, 2020 7:45 AM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)

<Christa.D. Jones@census.gov>; Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Benjamin J
Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Christopher J Stanley
(CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H Reist (CENSUS/ADCOM FED)
<burton.h.reist@census.gov>

Subject: Please Review- updated language for operational adjustments page, and question

Good Morning:

We need to update our operational adjustments page (https://2020census. gov/en/news-events/operational-
adjustments-covid-19.html ) to align our text to what is in the testimony. As you know those are relatively
minor adjustments but and within the guardrails set by the language there is certainly room for confusion, but
the discrepancy will be held against us today or at a later date. Below I have the current page text (updated just
yesterday morning) and what would replace it. Any major objection?

 

DOC 0015628
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 50 of 62

Relatedly- we have not been instructed to remove the dates for delivering data on our calendar on this page, but
I assure you If we were to ask OMB would insist we do. To avoid them insisting that we post the legislative
deadlines which would create confusion by implying we are confident we can hit those- should we simply
remove?

OLD TEXT

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House Office of
Management and Budget submitted a supplemental request of additional funding for the 2020 Census. This
funding would allow for additional hiring, staffing resources, and replenished contingency funding to provide
schedule flexibility as the Census Bureau conducts its largest field operation, Nonresponse Followup. This
flexibility is critical to helping the Census Bureau operate in the midst of unprecedented public health crisis,
including trying to wrap upfield data collection as quickly, and safely as possible, while ensuring a complete
and accurate count.

Since the suspension of field operations in mid-March, Census Bureau leadership has continually assessed
operational plans, Federal, state and local guidance, and the status of COVID-19 cases to ensure that the 2020
Census can fulfill its mission. This ongoing analysis led to the phased restart that began in May, and the soft
launch of the Nonresponse Followup operation beginning in July in a number of area census offices. The
supplemental request is an extension of this effort to be ready to adapt to anything.

The Census Bureau is working toward the plan to complete field data collection by October 31, 2020. Expert
career staff at the Census Bureau will continue to evaluate and plan for all contingencies, including the impact
of delivering statutorily required data products at the current legislative deadlines.

NEW TEXT

To help the Census Bureau continue to adapt to the COVID-19pandemic, the White House Office
of Management and Budget recently submitted a supplemental request of $1 billion for the 2020
Census. This funding would allow for supplemental hiring, pay incentives, additional outreach

and advertising, and replenished contingency funding to provide needed flexibility as the

Census Bureau conducts its largest component of the field operation, Nonresponse Follow-up. This
flexibility is critical to helping us operate in the midst of an unprecedented public health crisis,
including accelerated efforts to complete our field data collection as quickly, and safely as possible,
while ensuring a complete and accurate count and a timely delivery of quality data.

Since the suspension of field operations in mid-March, the Census Bureau has continually assessed
our operational plans, taking into account Federal, state and local guidance, and the status of
COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing rigorous analysis
led to a phased restart that began in May, and a soft launch of the Nonresponse Follow-up
operation that began early in a number of area census officesin mid-July. The supplemental request
is an extension of oureffort to ensure we are ready to adapt to challenges in the environment.

The Census Bureau is working to complete data collection as soon as possible, as it strives to
comply with the law and statutory deadlines.

DOC 0015629
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 51 of 62

On Jul 26, 2020, at 2:55 PM, Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>
wrote:

Looks great, Ali.

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau
Washington DC

On Jul 26, 2020, at 12:40 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Done below.

On Jul 26, 2020, at 12:39 PM, James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov> wrote:

I think this is great. The phrase “pay incentives” may generate some questions about pay raises from staff.
Could we say something like “staffing resources” instead?

Sent from my iPhone

On Jul 26, 2020, at 9:30 AM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Good Morning:

The intro text of this page ( https://2020census.gov/en/news-events/operational-adjustments-covid-19. html) is
bit stale and updating it is a good opportunity to give the RDs and others something to point to on a couple of
key issues not related to the Presidential Memo: the potential dates and the supplemental request/what we do
with the additional money.

 

I believe the language below would clear very quickly. Apologies for sending in text I am having difficulties
access my computer.

In light of the COVID-19 outbreak, the U.S. Census Bureau is continually adjusting 2020 Census operations in
order to:

° Protect the health and safety of the American public and Census Bureau employees.
e Implement guidance from Federal, State, and local authorities regarding COVID-19.
° Ensure a complete and accurate count of all communities.

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House Office of
Management and Budget submitted a supplemental request of additional funding for the 2020 Census. This
funding would allow for additional hiring, staffing resources, and replenished contingency funding to provide
schedule flexibility as the Census Bureau conducts its largest field operation, Nonresponse Followup. This
flexibility is critical to helping the Census Bureau operate in the midst of unprecedented public health crisis,

DOC 0015630
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 52 of 62

including trying to wrap upfield data collection as quickly, and safely as possible, while ensuring a complete
and accurate count.

Since the suspension of field operations in mid-March, Census Bureau leadership has continually assessed
operational plans, Federal, state and local guidance, and the status of COVID-19 cases to ensure that the 2020
Census can fulfill its mission. This ongoing analysis led to the phased restart that began in May, and the soft
launch of the Nonresponse Followup operation beginning in July a number of area census offices. The
supplemental request is an extension of this effort to be ready to adapt to anything.

The Census Bureau is working toward the plan to complete field data collection by October 31, 2020. Expert

career staff at the Census Bureau will continue to evaluate and plan for all contingencies, including the impact
of delivering statutorily required data products at the current legislative deadlines.

DOC 0015631
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 53 of 62

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) [ali.m.ahmad@census.gov]

Sent: 7/29/2020 11:41:47 PM

To: Albert E Fontenot (CENSUS/ADDC FED) [Albert.E.Fontenot@census.gov]; Timothy P Olson (CENSUS/ADFO FED)
[Timothy.P.Olson@census.gov]

cc: James T Christy (CENSUS/LA FED) [James.T.Christy@census.gov]; Christa D Jones (CENSUS/DEPDIR FED)

[Christa.D.Jones@census.gov]; Benjamin J Page (CENSUS/CFO FED) [benjamin.j.page@census.gov]; Ron S$ Jarmin
(CENSUS/DEPDIR FED) [Ron.S.Jarmin@census.gov]; Enrique Lamas (CENSUS/DEPDIR FED)
{Enrique.Lamas@census.gov]; Christopher J Stanley (CENSUS/OCIA FED) [christopher.j.stanley@census.gov]; Burton
H Reist (CENSUS/ADCOM FED) [burton.h.reist@census.gov]

Subject: Re: Please Review- updated language for operational adjustments page, and question

Attachments: Updates to Operational Adjustment Pages + AF update.docx

Done, herein. Any other edits/comments?

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

AlL.M.Anmad@census.gov

CENSus. gov | Muscensusbureay

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Wednesday, July 29, 2020 7:08 PM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.staniley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

Does it make sense to incorporate the following language in the Revised Schedule

Revised Schedule

The Census Bureau is working to complete data collection as quickly and safely as possible, while ensuring a
complete and accurate count as it strives to comply with the law and statutory deadlines.

At

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

DOC 0015639
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 54 of 62

albert.e.fontenot@census.gov

 

census.gov
Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, July 29, 2020 6:42 PM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>; Albert E Fontenot (CENSUS/ADDC FED)
<Albert.E.Fontenot@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

i'm not entirely sure we can adjust that language in that way and get it cleared. Here's my edits to the
schedule, in line with what Steve testified to today and where we are going. | think if you all can agree to the
language we should get it into clearance and get it up. The discrepancy will bring headaches later on.

Ali Ahmad, Associate Director
Communications Directorate
U.S. Census Bureau

O: 301-763-8789| M:i Pll

Ali. M.Ahmad@census.gov
cersus.eoy | Guscensusbureau

 

 

From: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Sent: Wednesday, July 29, 2020 3:54 PM

To: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>; Ali Mohammad Ahmad (CENSUS/ADCOM
FED) <ali.m.ahmad@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin
(CENSUS/DEPDIR FED) <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

i'd recommend that the last paragraph hammer that we will do it as quickly as possible, but also in a manner
that ensures accuracy. Here's my too long modification.

The Census Bureau is working to complete data collection as soon as possible, as it strives to
comply with the law and statutory deadlines and results in high quality accurate data that our
nation demands and expects.

 

Tim Olson, Associate Director for Field Operations

DOC 0015640
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 55 of 62

U.S. Census Bureau - Washington DC
301-763-2072 Office

 

 

From: Albert E Fontenot (CENSUS/ADDC FED) <Albert.E.Fontenot@census.gov>

Sent: Wednesday, July 29, 2020 8:01 AM

To: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>; Timothy P Olson (CENSUS/ADFO FED)
<Timothy.P.Olson@census.gov>

Cc: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Benjamin J Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S$ Jarmin
(CENSUS/DEPDIR FED} <Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED)
<Enrique.Lamas@census.gov>; Christopher J Stanley (CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H
Reist (CENSUS/ADCOM FED) <burton.h.reist@census.gov>

Subject: Re: Please Review- updated language for operational adjustments page, and question

This looks ok - We need to discuss how to best adjust the dates

MA

Albert E. Fontenot, Jr.
Associate Director

Decennial Census Programs

United States Department of Commerce
Bureau of the Census

Office 8H 122

Office 301-763-4668

Cell 224-422-7372

albert.e.fontenot@census.gov

 

Census.gov
Connect with us on Social Media

 

From: Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>

Sent: Wednesday, July 29, 2020 7:45 AM

To: Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>

Ce: James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov>; Christa D Jones (CENSUS/DEPDIR FED)
<Christa.D.Jones@census.gov>; Albert E Fontenot (CENSUS/ADDC FED} <Albert.£.Fontenot@census.gov>; Benjamin J
Page (CENSUS/CFO FED) <benjamin.j.page@census.gov>; Ron S Jarmin (CENSUS/DEPDIR FED)
<Ron.S.Jarmin@census.gov>; Enrique Lamas (CENSUS/DEPDIR FED) <Enrique.Lamas@census.gov>; Christopher J Stanley
(CENSUS/OCIA FED) <christopher.j.stanley@census.gov>; Burton H Reist (CENSUS/ADCOM FED}
<burton.h.reist@census.gov>

Subject: Please Review- updated language for operational adjustments page, and question

DOC 0015641
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 56 of 62

Good Morning:

We need to update our operational adjustments page (https://2020census. gov/en/news-events/operational-
adjustments-covid-19 html ) to align our text to what is in the testimony. As you know those are relatively
minor adjustments but and within the guardrails set by the language there is certainly room for confusion, but
the discrepancy will be held against us today or at a later date. Below I have the current page text (updated just
yesterday moming) and what would replace it. Any major objection?

 

 

Relatedly- we have not been instructed to remove the dates for delivering data on our calendar on this page, but
I assure you If we were to ask OMB would insist we do. To avoid them insisting that we post the legislative
deadlines which would create confusion by implying we are confident we can hit those- should we simply
remove?

OLD TEXT

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House Office of
Management and Budget submitted a supplemental request of additional funding for the 2020 Census. This
funding would allow for additional hiring, staffing resources, and replenished contingency funding to provide
schedule flexibility as the Census Bureau conducts its largest field operation, Nonresponse Followup. This
flexibility is critical to helping the Census Bureau operate in the midst of unprecedented public health crisis,
including trying to wrap upfield data collection as quickly, and safely as possible, while ensuring a complete
and accurate count.

Since the suspension of field operations in mid-March, Census Bureau leadership has continually assessed
operational plans, Federal, state and local guidance, and the status of COVID-19 cases to ensure that the 2020
Census can fulfill its mission. This ongoing analysis led to the phased restart that began in May, and the soft
launch of the Nonresponse Followup operation beginning in July in a number of area census offices. The
supplemental request is an extension of this effort to be ready to adapt to anything.

The Census Bureau is working toward the plan to complete field data collection by October 31, 2020. Expert
career staff at the Census Bureau will continue to evaluate and plan for all contingencies, including the impact
of delivering statutorily required data products at the current legislative deadlines.

NEW TEXT

To help the Census Bureau continue to adapt to the COVID-19pandemic, the White House Office
of Management and Budget recently submitted a supplemental request of $1 billion for the 2020
Census. This funding would allow for supplemental hiring, pay incentives, additional outreach

and advertising, and replenished contingency funding to provide needed flexibility as the

Census Bureau conducts its largest component of the field operation, Nonresponse Follow-up. This
flexibility is critical to helping us operate in the midst of an unprecedented public health crisis,
including accelerated efforts to complete our field data collection as quickly, and safely as possible,
while ensuring a complete and accurate count and a timely delivery of quality data.

Since the suspension of field operations in mid-March, the Census Bureau has continually assessed
our operational plans, taking into account Federal, state and local guidance, and the status of
COVID-19 cases to ensure that we can safely fulfill our mission. Our continuing rigorous analysis
led to a phased restart that began in May, and a soft launch of the Nonresponse Follow-up
operation that began early in a number of area census officesin mid-July. The supplemental request
is an extension of oureffort to ensure we are ready to adapt to challenges in the environment.

DOC 0015642
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 57 of 62

The Census Bureau is working to complete data collection as soon as possible, as it strives to
comply with the law and statutory deadlines.

On Jul 26, 2020, at 2:55 PM, Timothy P Olson (CENSUS/ADFO FED) <Timothy.P.Olson@census.gov>
wrote:

Looks great, Ali.

Timothy P. Olson, Associate Director for Field Operations
U.S. Census Bureau

301-763-2072

On Jul 26, 2020, at 12:40 PM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Done below.

On Jul 26, 2020, at 12:39 PM, James T Christy (CENSUS/LA FED) <James.T.Christy@census.gov> wrote:

I think this is great. The phrase “pay incentives” may generate some questions about pay raises from staff.
Could we say something like “staffing resources” instead?

Sent from my iPhone

On Jul 26, 2020, at 9:30 AM, Ali Mohammad Ahmad (CENSUS/ADCOM FED) <ali.m.ahmad@census.gov>
wrote:

Good Morning:

The intro text of this page ( https://2020census.gov/en/news-events/operational-adjustments-covid-19 html) is
bit stale and updating it is a good opportunity to give the RDs and others something to point to on a couple of
key issues not related to the Presidential Memo: the potential dates and the supplemental request/what we do
with the additional money.

 

I believe the language below would clear very quickly. Apologies for sending in text Iam having difficulties
access my computer.

In light of the COVID-19 outbreak, the U.S. Census Bureau is continually adjusting 2020 Census operations in
order to:

e Protect the health and safety of the American public and Census Bureau employees.

° Implement guidance from Federal, State, and local authorities regarding COVID-19.

DOC 0015643
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 58 of 62

e Ensure a complete and accurate count of all communities.

To help the Census Bureau continue to adapt to the COVID-19 pandemic, the White House Office of
Management and Budget submitted a supplemental request of additional funding for the 2020 Census. This
funding would allow for additional hiring, staffing resources, and replenished contingency funding to provide
schedule flexibility as the Census Bureau conducts its largest field operation, Nonresponse Followup. This
flexibility is critical to helping the Census Bureau operate in the midst of unprecedented public health crisis,
including trying to wrap upfield data collection as quickly, and safely as possible, while ensuring a complete
and accurate count.

Since the suspension of field operations in mid-March, Census Bureau leadership has continually assessed
operational plans, Federal, state and local guidance, and the status of COVID-19 cases to ensure that the 2020
Census can fulfill its mission. This ongoing analysis led to the phased restart that began in May, and the soft
launch of the Nonresponse Followup operation beginning in July a number of area census offices. The
supplemental request is an extension of this effort to be ready to adapt to anything.

The Census Bureau is working toward the plan to complete field data collection by October 31, 2020. Expert

career staff at the Census Bureau will continue to evaluate and plan for all contingencies, including the impact
of delivering statutorily required data products at the current legislative deadlines.

DOC 0015644
 

Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 59 of 62

DRAFT — PRE-DECISIONAL

Census Bureau Restarts as States Re-Open

On March 18, 2020. in line with the President’s sridance on preventing the spread of COVID-
19, the LLS. Census Bureau suspended field operations for the 2020 Census to protect the bealth
and safety of its employees and the public. As of Monday May 4, 2020. the Census Bureau is
followme the President’s Guidelines jor Opening Up America Again and pursuing a phased
restart of 2020 Census field operations. This eight week suspension driven by the Federal
guidance, pushes forward an entire schedule of activities necessary to return an accurate count.

The Census Bureau is following Office of Management and Budget and the Office of Personnel
Management guidance that directs all Federal agencies to resume operations on an
epidemictosically sound, data-driven basis. following the phased reopening of states adhering to
the White House Task Force gating criteria.

Given wicertainty about the evolution of the pandemic across locations and over time, the
Census Bureau's strategy is fo concentrate resources to complete field operations where if can
and when if can as quickly as possible to ensure a complete and accurate count of the entire

 

Field operations have restarted in 24 Area Census Offices in 13 states as of Monday May 4 |
20°C. The Census Burean expects to restart in more areas very soon. However, due to the shiftin  /
operational timmelmes from the suspension we have already endured, the original delivery dates of |

the 20270 Apportionment and Redistricting counts are now out of reach. /

Restart Cannot Compress Timeline

The earliest field operations in the contmental United States had begun by March 18, 2020. This
includes efforts to count rural, remote and special populations, as well as all of the work needed
to hire, process and prepare hundreds of thousands of workers needed for later operations.

 

 
 
   
 
   
 
  
  
 

 

12, 2020, and would have made it possible to finish collection of data by July 31, 2020. This
sequence of dates shifted forward as the Census Bureau suspended operations per Task Force
guidance. The work not done during the past eight weeks cannot be appreciably compressed.

The suspension lasted across the entire country until May 4, 2020, per Task Force guidance, and
is only now restarting on a phased geographic and operational basis. But even if the White
House Task Force guidance permitted the Census Bureau to restart operations in every state and
locality tomorrow, the Census Bureau assesses it currently cannot complete 2020 Census field
operations in time to deliver apportionment counts by December 31, 2020, and redistricting data
by April 1, 2021.

The sequence of completing the 2020 Census 1s critical to its accuracy: from the creation of the
address list, to the invitation to respond, managing the self-response process, the followup and
data collection from ig i9.50 million households that do not self-respond, and finally the

tabulation of data for state and local population counts ioxreapportionment and redistricting. . :
The 2020 Census operations are desiened to cover specific populations for a complete count of

  

DOC 0015935

 

4 Deleted: On March 18, 2020, in line with the President’s
‘| guidance on preventing the spread of COVID-19, the U.S.

Census Bureau delayed field operations for the 2020 Census
to protect the health and safety of its employees and the
public. Now, the Census Bureau is following
the President's Guidelines
withand pursuing a whasedn restart tof 3020 Census field
operations. Given uncertainty about the evolution of the
pandemic across locations and over time, the Census
Bureau’s strategy is to concentrate resources to complete
field operations where it can and when it can as quickly as
possible to ensure a complete and accurate count of the
entire nation. ]
Guidance issued by the ©

 

Care

 
     

‘ + gives Federal
agencies guidelines to resume operations on an
epidemiologically sound, data-driven basis, following the
phased reopening of states adhering to the White House Task
Force gating criteria.]]

Field operations have restarted in 24 Area Census Offices in
13 states as of Monday May 4, 2020. The Census Bureau
expects to activate more census offices in more states,
resuming activities that were necessarily and fully put on
hold as of March 18, 2020. However, the shift in operational
timelines from the suspension we have already endured now
puts the original delivery dates of the 2020 Apportionment
and Redistricting counts out of reach. {

 

 

Deleted: beginning field ]

Deleted: , would have enabled the Census Bureau to field
ts peak workforce by May 15, 2020

Deleted: entire
i Deleted:
[ Deleted: during the ]

° i Deleted: the approximately

  

' Deleted: which fuel
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 60 of 62

DRAFT — PRE-DECISIONAL

the population. [fspecilic operations are cut or reduced, the effect would be to muss specific
parts of the povulation and lead to an undercount of specific prouns. That is why operations like
update leave targeting raral populations or sroup quarters enumeration are critical fo full

 

 

 

coverage and need to be dane in specific sequential order.

 

Field Operations Are Sequential

The major decennial census field operations move forward in a sequence, which involves
updating our address list, inviting households to respond to the 2020 Census, and all of the
preparation needed to begin later operations, such as selecting, fingerprinting, clearing, hiring
and onboarding the hundreds of thousands of Americans needed to conduct operations. Some

 

operations which target different categories of populations are conducted simultaneously, but | Deleted:

 

 

 

some can only be conducted sequentially, The last field operation, Nonresponse Followup, __.-~~| Deleted: , particularly the operations that invite people to
requires the largest workforce and takes the longest to put into place. | Self xespond to the census, the outreach to rural populations
* | who do not have city style mail delivery and in some cases
no or limited Wi-Fi connectivity and the operation that

| follows up with all nonresponding household.

 

 

 

In the vast majority of the country, the 2020 Census began on March 12, 2020, as invitations to ‘

 

 

 

complete the census arrived in mailboxes. Addresses that can be mailed, representing Yi :
' Deleted: also

 

approximately 95% of the country, had been previously reviewed and updated. 80% of those Deleted: niu

 

addresses received an invitation to respond online or over the phone on the first mailing, and
20% of households in areas without high-speed internet access, recetved a paper form, as well.

However, in very rural and remote America where mail is not sent directly to the household, and
in areas that have recently suffered a disaster (such as the Florida panhandle affected by

 

- Deleted: in 2018 the Census Bureau conducts a different

Hurricane Michael, where census workers hand deliver an invitation to respond to the census i
| operation,

along, with a paper form. In very remote areas, like southeast Alaska and northern Maine, census

 

 

 

 

workers interview the household at the same time they update its location. These operations are

 

| its location, and

‘i Deleted: visit the houschold, update the GPS coordinates of :

 

used to enumerate many tribal lands as well.
' Deleted: ,

 

 

In line with the White House Task Force guidance. : i local and state governments, the " { Deleted: do not deliver forms, but attempt to

 

 

 

Census Bureau had to suspend these critical operations. Staff had covered only about 10% of the ' Deleted: ,

 

 

workload when we had to stop. We are resuming these operations on a phased basis, These ' Deleted: as well as

 

 

operations are critical the complete and accurate count of spectfic population groups avoiding ‘Deleted: guidance from

 

 

 

REREAD EEE BE OP x Deleted: now

 

We are also able to restart our efforts to process and hire the workforce for the Nonresponse / \ Deleted: , where we are able.
Followup operation. This workforce was planned to be between 340,000-500,000 people. To (Deleted: workforce for
field a federal workforce of that size, the applicants need to be recruited, initial selections need to

be made, applicants need to accept, turn in additional information, get fingerprinted in person to

undergo a criminal background check, be officially hired, be onboard, and be trained. During the

 

suspension of field operations we have only been able to gontinte some of this preparation work, at Deleted: continue some

 

 

   

{ Deleted: of this

 

new resuming on the same geographic basis as our other field operations. SN Deleted: , and
y Deleted: are now

KA

 

With field operations resuming on a phased basis, the Census Bureau estimates it can begin
fielding its nonresponse followup workforce in 12-14 weeks, provided states continue to reopen.
That workforce will need approximately 12 weeks to complete its job, which is to followup and

DOC 0015936
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 61 of 62

DRAFT — PRE-DECISIONAL

resolve the status of every household in the system. Under the original schedule, this was
targeted to be completed by July 31, 2020. Under the new schedule, it shifts to October 31, 2020.
Every operation that can be conducted simultaneously is bee conducted stmpltancously, Lf Moved (insertion) [1] |

 

 

Data Processing is also Sequential

 

Operations that are focused on counting populations not living in traditional housing, such as ee
nursing home residents, college students, the military, prisoners, the homeless, and the transitory
populations are bemg planned and will be conducted as it is safe for Census employees and the

 

 

Moved up [1]: Every operation that can be conducted
simultaneously is being conducted simultaneously.

 

 

 

 

 

 

 

public to engage in face-to-face activities. These operations and our nonresponse followup tf Deleted: our nonresponse ]
operation, all need to be completed before the Census Bureau can begin processing the data to

ensure that we have a cormplete count of the population and not undercount specific population eet Deleted: produce the count. }
SEOUDS.

There are a number of steps in post-collection processing. At a high level, data processing starts
by merging and standardizing the format of the data we receive from different sources, gnclnding al Deleted: including self }
self-response data from Internet, telephone, and paper questionnaires; response data from our
specialized operations, and nonresponse followup responses collected by census field staff. We
conduct automated and clerical coding of write-in responses. For a small number of housing
units we may receive multiple responses. When that happens we determine the response of
record. We conduct geographic processing activities, such as geocoding which assigns an
address to a block. We perform statistical techniques to account for missing housing unit status
and occupancy information, and we receive counts for the Federally Affiliated Overseas
population. The pandemic has temporarily shifted segments of the population, such as college
students living in dormitories who have temporarily moved home with their parents. Because of
these shifts, additional processes and expertise are required to ensere an accurate count for each

 

 

 

 

 

 

 

geographic mut. We then calculate the counts and conduct the statutory apportionment _ | Deleted: expertise in applying Census Bureau residence
calculation to determine the number of seats each State is entitled to in the U.S. House of criteria is crucial in assessing the quality of post-processing.
Representatives.

 

Next, we conduct additional processing of the characteristic data about respondents. We perform
statistical techniques to account for missing or conflicting characteristic data. We conduct
modern disclosure avoidance techniques on the response file to honor our statutory requirement
to protect each individual’s confidential information. Then we tabulate the redistricting data and
release it to states. At every step listed above, we conduct and document rigorous testing and
quality assurance of our work in order to avoid undercounts of specific proups. ,

4 Deleted: {

 

   

Deleted: This includes evaluating census responses and
post processing data files at multiple levels of geography

compared to multiple sets of benchmark data to ensure the
demographic reasonableness of the data and verify that post
: processing procedures are properly applied.

 

   

 

: As is evident from the description above, p

 

 

Post processing activities occur in a consecutive sequence, and quality assurance must be : must

performed at each step, and subject matter expert review is critical to ensuring the quality of the

 

 

It is important to note p

 

‘ost processing cannot begin in earnest until all in-field work is completed. ompressed
ks on data quality and undercount of specific groups. Given the
important uses of census data collection processing, it is vital that we do not short cut these
activities and quality assurance steps. Under the revised schedule, we will produce the
apportionment counts by 4/30/2021 and the redistricting data by 7/31/2021.

 

data. |

: We have examined our schedule and

 

 

 

eC

 

; it as much as we can without risking significant

 

: |

| As noted above, we are asking Congress to provide statutory
\ relief to accommodate the schedule adjustments necessary

| due to the response to COVID-19.

 

 

DOC 0015937
Case 5:20-cv-05799-LHK Document 308-1 Filed 10/06/20 Page 62 of 62

DRAFT — PRE-DECISIONAL

 

 

3, data quality teams have been formed to think creatively about how best to complete _-~| Deleted: Additional

 

 

1 Deleted: bring together skill sets across the agency to

 

the 2020 Census operations and document the quality of the 2020 Census. Additional
demographic reviews will be done to ensure the quality of the data despite delaya

 

| Deleted: reasonableness

 

 

, a Deleted: data collection being delayed.

 

The Census Bureau redistricting staff will be working closely with state governments in
an attempt to accommodate their individual redistricting timeline needs within in the constraints
that the suspension of operations has caused.

 

DOC 0015938
